OMB APPROVAL OMB Number:3235-0582 Expires:March 31, 2018 Estimated average burden hours per response7.2 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-04963 The Berwyn Funds (Exact name of registrant as specified in charter) 1189 Lancaster AvenueBerwyn, Pennsylvania (Address of principal executive offices) (Zip code) Kevin M. Ryan The Killen Group, Inc.1189 Lancaster AvenueBerwyn, Pennsylvania19312 (Name and address of agent for service) Registrant's telephone number, including area code:(610) 296-7222 Date of fiscal year end:December 31 Date of reporting period:July 1, 2014 - June 30, 2015 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (ss.ss. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. PROXY VOTING RECORD. Disclose the following information for each matter relating to a portfolio security considered at any shareholder meeting held during the period covered by the report and with respect to which the registrant was entitled to vote: (a) The name of the issuer of the portfolio security; (b) The exchange ticker symbol of the portfolio security; (c) The Council on Uniform Securities Identification Procedures ("CUSIP") number for the portfolio security; (d) The shareholder meeting date; (e) A brief identification of the matter voted on; (f) Whether the matter was proposed by the issuer or by a security holder; (g) Whether the registrant cast its vote on the matter; (h) How the registrant cast its vote (e.g., for or against proposal, or abstain; for or withhold regarding election of directors); and (i) Whether the registrant cast its vote for or against management. SIGNATURES [See General Instruction F] Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)The Berwyn Funds By (Signature and Title)* /s/ Robert E. Killen Robert E. Killen, President Date August6, 2015 * Print the name and title of each signing officer under his or her signature. EXHIBIT A BERWYNFUND Proxy Voting Report 01-Jul-2014 to 30-Jun-2015 Vote Summary GRAHAM CORPORATION Security Meeting Type Annual Ticker Symbol GHM Meeting Date 31-Jul-14 Item Proposal Proposed by Vote For/Against Management 1 ELECTION OF NOMINEE DIRECTORS Management For For 2. TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS Management For For 3. TO RATIFY THE SELECTION OF DELOITTE & TOUCHE LLP AS INDEPENDENT ACCOUNTING FIRM FOR FISCAL YEAR ENDING MARCH 31, 2015 Management For For ENNIS, INC. Security Meeting Type Annual Ticker Symbol EBF Meeting Date 24-Jul-14 Item Proposal Proposed by Vote For/Against Management 1 ELECTION OF NOMINEE DIRECTORS Management For For 2. RATIFICATION OF GRANT THORNTON LLP AS INDEPENDENT ACCOUNTING FIRM FOR FISCAL YEAR 2015 Management For For 3. TO APPROVE, BY NON-BINDING ADVISORY VOTE, EXECUTIVE COMPENSATION Management For For 4. IN THEIR DISCRETION, THE PROXIES ARE AUTHORIZED TO VOTE UPON SUCH OTHER BUSINESS AS MAY PROPERLY COME BEFORE THE MEETING. Management For For METHODE ELECTRONICS, INC. Security Meeting Type Annual Ticker Symbol MEI Meeting Date 18-Sep-2014 ISIN US5915202007 Agenda 934062744 - Management Record Date 21-Jul-2014 Holding Recon Date 21-Jul-2014 City / Country / United States Vote Deadline Date 17-Sep-2014 SEDOL(s) Quick Code Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: WALTER J. ASPATORE Management For For 1B. ELECTION OF DIRECTOR: WARREN L. BATTS Management For For 1C. ELECTION OF DIRECTOR: J. EDWARD COLGATE Management For For 1D. ELECTION OF DIRECTOR: DARREN M. DAWSON Management For For 1E. ELECTION OF DIRECTOR: DONALD W. DUDA Management For For 1F. ELECTION OF DIRECTOR: STEPHEN F. GATES Management For For 1G. ELECTION OF DIRECTOR: ISABELLE C. GOOSSEN Management For For 1H. ELECTION OF DIRECTOR: CHRISTOPHER J. HORNUNG Management For For 1I. ELECTION OF DIRECTOR: PAUL G. SHELTON Management For For 1J. ELECTION OF DIRECTOR: LAWRENCE B. SKATOFF Management For For 2. THE RATIFICATION OF THE AUDIT COMMITTEE'S SELECTION OF ERNST & YOUNG LLP TO SERVE AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING MAY 2, 2015. Management For For 3. THE APPROVAL OF THE METHODE ELECTRONICS, INC. 2 Management For For 4. THE ADVISORY APPROVAL OF METHODE'S NAMED EXECUTIVE OFFICER COMPENSATION. Management For For LANDEC CORPORATION Security Meeting Type Annual Ticker Symbol LNDC Meeting Date 09-Oct-2014 ISIN US5147661046 Agenda 934073242 - Management Record Date 15-Aug-2014 Holding Recon Date 15-Aug-2014 City / Country / United States Vote Deadline Date 08-Oct-2014 SEDOL(s) Quick Code Item Proposal Proposed by Vote For/Against Management 1. DIRECTOR Management 1 GARY T. STEELE For For 2 FREDERICK FRANK For For 3 STEVEN GOLDBY For For 4 CATHERINE A. SOHN For For 2. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING MAY 31, 2015. Management For For 3. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management For For SYNAPTICS INCORPORATED Security 87157D109 Meeting Type Annual Ticker Symbol SYNA Meeting Date 21-Oct-2014 ISIN US87157D1090 Agenda 934073406 - Management Record Date 29-Aug-2014 Holding Recon Date 29-Aug-2014 City / Country / United States Vote Deadline Date 20-Oct-2014 SEDOL(s) Quick Code Item Proposal Proposed by Vote For/Against Management ELECTION OF DIRECTOR: FRANCIS F. LEE Management For For ELECTION OF DIRECTOR: NELSON C. CHAN Management For For ELECTION OF DIRECTOR: RICHARD L. SANQUINI Management For For 2. PROPOSAL TO PROVIDE A NON-BINDING ADVISORY VOTE ON THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS FOR FISCAL 2014 ("SAY-ON-PAY"). Management For For 3. PROPOSAL TO RATIFY THE APPOINTMENT OF KPMG LLP, AN INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM, AS THE COMPANY'S INDEPENDENT AUDITOR FOR THE FISCAL YEAR ENDING JUNE 27, 2015. Management For For MERCURY SYSTEMS, INC. Security Meeting Type Annual Ticker Symbol MRCY Meeting Date 21-Oct-2014 ISIN US5893781089 Agenda 934076577 - Management Record Date 21-Aug-2014 Holding Recon Date 21-Aug-2014 City / Country / United States Vote Deadline Date 20-Oct-2014 SEDOL(s) Quick Code Item Proposal Proposed by Vote For/Against Management 1. DIRECTOR Management 1 MARK ASLETT For For 2 WILLIAM K. O'BRIEN For For 2. TO APPROVE OUR AMENDED AND RESTATED 2 Management For For 3. TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For 4. TO RATIFY THE APPOINTMENT OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2015. Management For For BEBE STORES, INC. Security Meeting Type Annual Ticker Symbol BEBE Meeting Date 05-Nov-2014 ISIN US0755711092 Agenda 934090577 - Management Record Date 06-Oct-2014 Holding Recon Date 06-Oct-2014 City / Country / United States Vote Deadline Date 04-Nov-2014 SEDOL(s) Quick Code Item Proposal Proposed by Vote For/Against Management 1. DIRECTOR Management 1 MANNY MASHOUF Withheld Against 2 BRETT BREWER Withheld Against 3 CORRADO FEDERICO Withheld Against 4 ROBERT GALVIN Withheld Against 5 SETH JOHNSON Withheld Against 6 BLAIR LAMBERT Withheld Against 2. TO APPROVE ON A NON-BINDING BASIS, THE ADVISORY RESOLUTION SAY-ON-PAY. Management For For 3. TO APPROVE AN INCREASE IN THE MAXIMUM NUMBER OF SHARES THAT MAY BE ISSUED UNDER THE COMPANY'S 1, AS AMENDED BY 3,000,000 SHARES. Management For For 4. TO RATIFY THE APPOINTMENT OF DELOITTE AND TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JULY 4, 2015. Management For For SCANSOURCE, INC. Security Meeting Type Annual Ticker Symbol SCSC Meeting Date 04-Dec-2014 ISIN US8060371072 Agenda 934086857 - Management Record Date 08-Oct-2014 Holding Recon Date 08-Oct-2014 City / Country / United States Vote Deadline Date 03-Dec-2014 SEDOL(s) Quick Code Item Proposal Proposed by Vote For/Against Management 1 DIRECTOR Management 1 STEVEN R. FISCHER For For 2 MICHAEL L. BAUR For For 3 PETER C. BROWNING For For 4 MICHAEL J. GRAINGER For For 5 JOHN P. REILLY For For 6 CHARLES R. WHITCHURCH For For 2 ADVISORY VOTE TO APPROVE OUR NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 3 RATIFICATION OF THE APPOINTMENT OF GRANT THORNTON LLP AS SCANSOURCE'S INDEPENDENT AUDITORS. Management For For MYRIAD GENETICS, INC. Security 62855J104 Meeting Type Annual Ticker Symbol MYGN Meeting Date 04-Dec-2014 ISIN US62855J1043 Agenda 934087392 - Management Record Date 07-Oct-2014 Holding Recon Date 07-Oct-2014 City / Country / United States Vote Deadline Date 03-Dec-2014 SEDOL(s) Quick Code Item Proposal Proposed by Vote For/Against Management 1. DIRECTOR Management 1 WALTER GILBERT, PH.D. For For 2 D.H. LANGER, M.D., J.D. For For 3 LAWRENCE C. BEST For For 2. TO APPROVE A PROPOSED AMENDMENT TO THE COMPANY'S 2010 EMPLOYEE, DIRECTOR AND CONSULTANT EQUITY INCENTIVE PLAN Management For For 3. TO RATIFY THE SELECTION OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JUNE 30, 2015 Management For For 4. TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS, AS DISCLOSED IN THE PROXY STATEMENT Management For For MODUSLINK GLOBAL SOLUTIONS, INC. Security 60786L107 Meeting Type Annual Ticker Symbol MLNK Meeting Date 09-Dec-2014 ISIN US60786L1070 Agenda 934090692 - Management Record Date 17-Oct-2014 Holding Recon Date 17-Oct-2014 City / Country / United States Vote Deadline Date 08-Dec-2014 SEDOL(s) Quick Code Item Proposal Proposed by Vote For/Against Management 1. DIRECTOR Management 1 JEFFREY J. FENTON Withheld Against 2 JEFFREY S. WALD Withheld Against 2. TO AMEND THE COMPANY'S RESTATED CERTIFICATE OF INCORPORATION TO DECLASSIFY THE BOARD OF DIRECTORS. Management For For 3. TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For 4. TO APPROVE THE AMENDMENT OF THE COMPANY'S RESTATED CERTIFICATE OF INCORPORATION TO EFFECT A REVERSE STOCK SPLIT FOLLOWED BY A FORWARD STOCK SPLIT. Management For For 5. TO APPROVE THE NOL PROTECTIVE AMENDMENT TO THE COMPANY'S RESTATED CERTIFICATE OF INCORPORATION. Management For For 6. TO RATIFY THE APPOINTMENT OF BDO USA LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE CURRENT FISCAL YEAR. Management For For WINNEBAGO INDUSTRIES, INC. Security Meeting Type Annual Ticker Symbol WGO Meeting Date 16-Dec-2014 ISIN US9746371007 Agenda 934091339 - Management Record Date 14-Oct-2014 Holding Recon Date 14-Oct-2014 City / Country / United States Vote Deadline Date 15-Dec-2014 SEDOL(s) Quick Code Item Proposal Proposed by Vote For/Against Management 1. DIRECTOR Management 1 RANDY J. POTTS For For 2 MARK T. SCHROEPFER For For 2. ADVISORY APPROVAL OF EXECUTIVE COMPENSATION, (THE "SAY ON PAY" VOTE). Management For For 3. RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS WINNEBAGO INDUSTRIES, INC. INDEPENDENT REGISTERED PUBLIC ACCOUNTANT FOR OUR FISCAL YEAR 2015. Management For For KMG CHEMICALS, INC. Security Meeting Type Annual Ticker Symbol KMG Meeting Date 16-Dec-2014 ISIN US4825641016 Agenda 934102637 - Management Record Date 07-Nov-2014 Holding Recon Date 07-Nov-2014 City / Country / United States Vote Deadline Date 15-Dec-2014 SEDOL(s) Quick Code Item Proposal Proposed by Vote For/Against Management 1. DIRECTOR Management 1 GERALD G. ERMENTROUT For For 2 CHRISTOPHER T. FRASER For For 3 JAMES F. GENTILCORE For For 4 GEORGE W. GILMAN For For 5 JOHN C. HUNTER, III For For 6 FRED C. LEONARD, III For For 7 KAREN A. TWITCHELL For For 2. PROPOSAL TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE INDEPENDENT AUDITORS OF THE COMPANY. Management For For 3. PROPOSAL TO APPROVE, BY NON-BINDING VOTE, OUR EXECUTIVE COMPENSATION. Management For For PLEXUS CORP. Security Meeting Type Annual Ticker Symbol PLXS Meeting Date 18-Feb-2015 ISIN US7291321005 Agenda 934111268 - Management Record Date 11-Dec-2014 Holding Recon Date 11-Dec-2014 City / Country / United States Vote Deadline Date 17-Feb-2015 SEDOL(s) Quick Code Item Proposal Proposed by Vote For/Against Management 1. DIRECTOR Management 1 RALF R. BOER For For 2 STEPHEN P. CORTINOVIS For For 3 DAVID J. DRURY For For 4 JOANN M. EISENHART For For 5 DEAN A. FOATE For For 6 RAINER JUECKSTOCK For For 7 PETER KELLY For For 8 PHIL R. MARTENS For For 9 MICHAEL V. SCHROCK For For 10 MARY A. WINSTON For For 2. RATIFICATION OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT AUDITORS FOR FISCAL 2015. Management For For 3. ADVISORY VOTE TO APPROVE THE COMPENSATION OF PLEXUS CORP.'S NAMED EXECUTIVE OFFICERS, AS DISCLOSED IN "COMPENSATION DISCUSSION AND ANALYSIS" AND "EXECUTIVE COMPENSATION" IN THE PROXY STATEMENT. Management For For DELTIC TIMBER CORPORATION Security Meeting Type Annual Ticker Symbol DEL Meeting Date 23-Apr-2015 ISIN US2478501008 Agenda 934144041 - Management Record Date 02-Mar-2015 Holding Recon Date 02-Mar-2015 City / Country / United States Vote Deadline Date 22-Apr-2015 SEDOL(s) Quick Code Item Proposal Proposed by Vote For/Against Management 1. DIRECTOR Management 1 RAY C. DILLON For For 2 ROBERT C. NOLAN For For 3 ROBERT B. TUDOR, III For For 2. RATIFY THE APPOINTMENT OF KPMG LLP AS AUDITORS. Management For For 3. ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. Management For For GULF ISLAND FABRICATION, INC. Security Meeting Type Annual Ticker Symbol GIFI Meeting Date 23-Apr-2015 ISIN US4023071024 Agenda 934148950 - Management Record Date 16-Mar-2015 Holding Recon Date 16-Mar-2015 City / Country / United States Vote Deadline Date 22-Apr-2015 SEDOL(s) Quick Code Item Proposal Proposed by Vote For/Against Management 1. DIRECTOR Management 1 KIRK J. MECHE For For 2 JERRY D. DUMAS, SR. For For 3 MICHAEL J. KEEFFE For For 2. TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For 3. TO APPROVE THE 2 Management For For 4. TO RATIFY THE APPOINTMENT OF OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For UNISYS CORPORATION Security Meeting Type Annual Ticker Symbol UIS Meeting Date 30-Apr-2015 ISIN US9092143067 Agenda 934143570 - Management Record Date 02-Mar-2015 Holding Recon Date 02-Mar-2015 City / Country / United States Vote Deadline Date 29-Apr-2015 SEDOL(s) Quick Code Item Proposal Proposed by Vote For/Against Management 1. APPROVAL OF AN AMENDMENT TO THE COMPANY'S BYLAWS TO INCREASE THE MANDATORY RETIREMENT AGE FOR DIRECTORS FROM AGE 70 TO AGE 72 Management For For 2A. ELECTION OF DIRECTOR: PETER A. ALTABEF Management For For 2B. ELECTION OF DIRECTOR: JARED L. COHON Management For For 2C. ELECTION OF DIRECTOR: ALISON DAVIS Management For For 2D. ELECTION OF DIRECTOR: NATHANIEL A. DAVIS Management For For 2E. ELECTION OF DIRECTOR: DENISE K. FLETCHER Management For For 2F. ELECTION OF DIRECTOR: LESLIE F. KENNE Management For For 2G. ELECTION OF DIRECTOR: LEE D. ROBERTS Management For For 2H. ELECTION OF DIRECTOR: PAUL E. WEAVER Management For For 3. RATIFICATION OF THE SELECTION OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2015 Management For For 4. ADVISORY VOTE ON EXECUTIVE COMPENSATION Management For For CEDAR REALTY TRUST INC. Security Meeting Type Annual Ticker Symbol CDR Meeting Date 01-May-2015 ISIN US1506022094 Agenda 934147186 - Management Record Date 13-Mar-2015 Holding Recon Date 13-Mar-2015 City / Country / United States Vote Deadline Date 30-Apr-2015 SEDOL(s) Quick Code Item Proposal Proposed by Vote For/Against Management ELECTION OF DIRECTOR: JAMES J. BURNS Management For For ELECTION OF DIRECTOR: PAMELA N. HOOTKIN Management For For ELECTION OF DIRECTOR: PAUL G. KIRK, JR. Management For For ELECTION OF DIRECTOR: EVERETT B. MILLER, III Management For For ELECTION OF DIRECTOR: BRUCE J. SCHANZER Management For For ELECTION OF DIRECTOR: ROGER M. WIDMANN Management For For 2. THE APPROVAL (NON-BINDING) OF THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For 3. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. Management For For OLYMPIC STEEL, INC. Security 68162K106 Meeting Type Annual Ticker Symbol ZEUS Meeting Date 01-May-2015 ISIN US68162K1060 Agenda 934154078 - Management Record Date 10-Mar-2015 Holding Recon Date 10-Mar-2015 City / Country / United States Vote Deadline Date 30-Apr-2015 SEDOL(s) Quick Code Item Proposal Proposed by Vote For/Against Management 1. DIRECTOR Management 1 MICHAEL D. SIEGAL For For 2 ARTHUR F. ANTON For For 3 DONALD R. MCNEELEY For For 4 MICHAEL G. RIPPEY For For 2. RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS AUDITORS FOR 2015. Management For For 3. APPROVAL, ON AN ADVISORY BASIS, OF OLYMPIC STEEL, INC.'S NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 4. APPROVE AN AMENDMENT TO OLYMPIC STEEL, INC'S AMENDED AND RESTATED CODE OF REGULATIONS TO ALLOW THE BOARD TO AMEND THE REGULATIONS TO THE EXTENT PERMITTED BY OHIO LAW. Management For For STILLWATER MINING COMPANY Security 86074Q102 Meeting Type Annual Ticker Symbol SWC Meeting Date 04-May-2015 ISIN US86074Q1022 Agenda 934167392 - Management Record Date 09-Mar-2015 Holding Recon Date 09-Mar-2015 City / Country / United States Vote Deadline Date 01-May-2015 SEDOL(s) Quick Code Item Proposal Proposed by Vote For/Against Management 1. DIRECTOR Management 1 GEORGE M. BEE For For 2 MICHAEL J. MCMULLEN For For 3 PATRICE E. MERRIN For For 4 MICHAEL S. PARRETT For For 5 BRIAN D. SCHWEITZER For For 6 GARY A. SUGAR For For 7 LAWRENCE PETER O'HAGAN For For 2. TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED ACCOUNTING FIRM FOR 2015. Management For For 3. AN ADVISORY VOTE ON EXECUTIVE OFFICER COMPENSATION. Management For For ENCORE WIRE CORPORATION Security Meeting Type Annual Ticker Symbol WIRE Meeting Date 05-May-2015 ISIN US2925621052 Agenda 934158494 - Management Record Date 20-Mar-2015 Holding Recon Date 20-Mar-2015 City / Country / United States Vote Deadline Date 04-May-2015 SEDOL(s) Quick Code Item Proposal Proposed by Vote For/Against Management 1. DIRECTOR Management 1 DONALD E. COURTNEY For For 2 GREGORY J. FISHER For For 3 DANIEL L. JONES For For 4 WILLIAM R. THOMAS, III For For 5 SCOTT D. WEAVER For For 6 JOHN H. WILSON For For 2. PROPOSAL TO APPROVE, IN A NON-BINDING ADVISORY VOTE, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For 3. PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS OF THE COMPANY FOR THE YEAR ENDING DECEMBER 31, 2015. Management For For KNOLL, INC. Security Meeting Type Annual Ticker Symbol KNL Meeting Date 06-May-2015 ISIN US4989042001 Agenda 934152048 - Management Record Date 16-Mar-2015 Holding Recon Date 16-Mar-2015 City / Country / United States Vote Deadline Date 05-May-2015 SEDOL(s) Quick Code Item Proposal Proposed by Vote For/Against Management 1. DIRECTOR Management 1 BURTON B. STANIAR For For 2 SIDNEY LAPIDUS For For 3 STEPHANIE STAHL For For 4 CHRISTOPHER G. KENNEDY For For 2. TO RATIFY SELECTION OF ERNST & YOUNG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. Management For For 3. TO APPROVE THE COMPANY'S EXECUTIVE COMPENSATION. Management For For DIANA SHIPPING INC. Security Y2066G104 Meeting Type Annual Ticker Symbol DSX Meeting Date 06-May-2015 ISIN MHY2066G1044 Agenda 934168609 - Management Record Date 26-Mar-2015 Holding Recon Date 26-Mar-2015 City / Country / Greece Vote Deadline Date 05-May-2015 SEDOL(s) Quick Code Item Proposal Proposed by Vote For/Against Management 1. DIRECTOR Management 1 SIMEON PALIOS For For 2 ANASTASIOS MARGARONIS For For 3 IOANNIS ZAFIRAKIS For For 2. TO APPROVE THE APPOINTMENT OF ERNST & YOUNG (HELLAS) AS THE COMPANY'S INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. Management For For ADVANCED ENERGY INDUSTRIES, INC. Security Meeting Type Annual Ticker Symbol AEIS Meeting Date 07-May-2015 ISIN US0079731008 Agenda 934141158 - Management Record Date 10-Mar-2015 Holding Recon Date 10-Mar-2015 City / Country / United States Vote Deadline Date 06-May-2015 SEDOL(s) Quick Code Item Proposal Proposed by Vote For/Against Management 1. DIRECTOR Management 1 FREDERICK A. BALL For For 2 GRANT H. BEARD For For 3 RONALD C. FOSTER For For 4 EDWARD C. GRADY For For 5 TERRY F. HUDGENS For For 6 THOMAS M. ROHRS For For 7 YUVAL WASSERMAN For For 2. RATIFICATION OF THE APPOINTMENT OF GRANT THORNTON LLP AS ADVANCED ENERGY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2015. Management For For 3. ADVISORY APPROVAL ON THE COMPANY'S EXECUTIVE COMPENSATION. Management For For CALLAWAY GOLF COMPANY Security Meeting Type Annual Ticker Symbol ELY Meeting Date 13-May-2015 ISIN US1311931042 Agenda 934153836 - Management Record Date 16-Mar-2015 Holding Recon Date 16-Mar-2015 City / Country / United States Vote Deadline Date 12-May-2015 SEDOL(s) Quick Code Item Proposal Proposed by Vote For/Against Management 1. DIRECTOR Management 1 OLIVER G. BREWER III For For 2 RONALD S. BEARD For For 3 SAMUEL H. ARMACOST For For 4 JOHN C. CUSHMAN, III For For 5 JOHN F. LUNDGREN For For 6 ADEBAYO O. OGUNLESI For For 7 RICHARD L. ROSENFIELD For For 8 ANTHONY S. THORNLEY For For 2. RATIFY, ON AN ADVISORY BASIS, THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. Management For For 3. APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For FREIGHTCAR AMERICA INC Security Meeting Type Annual Ticker Symbol RAIL Meeting Date 14-May-2015 ISIN US3570231007 Agenda 934178042 - Management Record Date 20-Mar-2015 Holding Recon Date 20-Mar-2015 City / Country / United States Vote Deadline Date 13-May-2015 SEDOL(s) Quick Code Item Proposal Proposed by Vote For/Against Management 1. DIRECTOR Management 1 JAMES D. CIRAR For For 2 MALCOLM F. MOORE For For 3 S. CARL SODERSTROM, JR. For For 2. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 3. RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2015. Management For For SPARTAN MOTORS, INC. Security Meeting Type Annual Ticker Symbol SPAR Meeting Date 20-May-2015 ISIN US8468191007 Agenda 934171531 - Management Record Date 23-Mar-2015 Holding Recon Date 23-Mar-2015 City / Country / United States Vote Deadline Date 19-May-2015 SEDOL(s) Quick Code Item Proposal Proposed by Vote For/Against Management 1. DIRECTOR Management 1 DARYL M. ADAMS For For 2 KENNETH KACZMAREK For For 3 JAMES C. ORCHARD For For 2. PROPOSAL TO RATIFY THE AUDIT COMMITTEE'S APPOINTMENT OF BDO USA, LLP AS INDEPENDENT AUDITORS FOR THE CURRENT FISCAL YEAR. Management For For 3. THE ADVISORY VOTE TO APPROVE THE COMPENSATION OF EXECUTIVES. Management For For RUDOLPH TECHNOLOGIES, INC. Security Meeting Type Annual Ticker Symbol RTEC Meeting Date 20-May-2015 ISIN US7812701032 Agenda 934202172 - Management Record Date 31-Mar-2015 Holding Recon Date 31-Mar-2015 City / Country / United States Vote Deadline Date 19-May-2015 SEDOL(s) Quick Code Item Proposal Proposed by Vote For/Against Management ELECTION OF DIRECTOR: LEO BERLINGHIERI Management For For ELECTION OF DIRECTOR: PAUL F. MCLAUGHLIN Management For For 2. TO APPROVE, ON AN ADVISORY (NON- BINDING) BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE PROXY STATEMENT. Management For For 3. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2015. Management For For NEWPARK RESOURCES, INC. Security Meeting Type Annual Ticker Symbol NR Meeting Date 22-May-2015 ISIN US6517185046 Agenda 934172393 - Management Record Date 27-Mar-2015 Holding Recon Date 27-Mar-2015 City / Country / United States Vote Deadline Date 21-May-2015 SEDOL(s) Quick Code Item Proposal Proposed by Vote For/Against Management 1. DIRECTOR Management 1 DAVID C. ANDERSON For For 2 ANTHONY J. BEST For For 3 G. STEPHEN FINLEY For For 4 PAUL L. HOWES For For 5 RODERICK A. LARSON For For 6 JAMES W. MCFARLAND, PHD For For 7 GARY L. WARREN For For 2. APPROVAL, ON A NON-BINDING BASIS, OF THE NAMED EXECUTIVE OFFICER COMPENSATION DESCRIBED IN THE PROXY STATEMENT. Management For For 3. APPROVAL OF THE NEWPARK RESOURCES, INC. 2 Management For For 4. RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR 2015. Management For For DIME COMMUNITY BANCSHARES, INC. Security Meeting Type Annual Ticker Symbol DCOM Meeting Date 27-May-2015 ISIN US2539221083 Agenda 934166958 - Management Record Date 30-Mar-2015 Holding Recon Date 30-Mar-2015 City / Country / United States Vote Deadline Date 26-May-2015 SEDOL(s) Quick Code Item Proposal Proposed by Vote For/Against Management 1. DIRECTOR Management 1 MICHAEL P. DEVINE For For 2 ANTHONY BERGAMO For For 3 JOSEPH J. PERRY For For 2. RATIFICATION OF THE APPOINTMENT OF CROWE HORWATH LLP AS THE COMPANY'S INDEPENDENT AUDITORS FOR THE YEAR ENDING DECEMBER 31, 2015. Management For For 3. APPROVAL, BY A NON-BINDING ADVISORY VOTE, OF THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For INTREPID POTASH, INC. Security 46121Y102 Meeting Type Annual Ticker Symbol IPI Meeting Date 27-May-2015 ISIN US46121Y1029 Agenda 934180984 - Management Record Date 30-Mar-2015 Holding Recon Date 30-Mar-2015 City / Country / United States Vote Deadline Date 26-May-2015 SEDOL(s) Quick Code Item Proposal Proposed by Vote For/Against Management ELECTION OF DIRECTOR: TERRY CONSIDINE Management For For ELECTION OF DIRECTOR: CHRIS A. ELLIOTT Management For For 2. THE RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2015. Management For For 3. THE APPROVAL, ON AN ADVISORY BASIS, OF OUR EXECUTIVE COMPENSATION. Management For For HALLMARK FINANCIAL SERVICES, INC. Security 40624Q203 Meeting Type Annual Ticker Symbol HALL Meeting Date 29-May-2015 ISIN US40624Q2030 Agenda 934224659 - Management Record Date 02-Apr-2015 Holding Recon Date 02-Apr-2015 City / Country / United States Vote Deadline Date 28-May-2015 SEDOL(s) Quick Code Item Proposal Proposed by Vote For/Against Management 1. DIRECTOR Management 1 MARK E. SCHWARZ For For 2 SCOTT T. BERLIN For For 3 JAMES H. GRAVES For For 4 JIM W. HENDERSON For For 2. ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION. Management For For 3. APPROVAL OF 2 Management For For WARREN RESOURCES, INC. Security 93564A100 Meeting Type Annual Ticker Symbol WRES Meeting Date 02-Jun-2015 ISIN US93564A1007 Agenda 934194882 - Management Record Date 08-Apr-2015 Holding Recon Date 08-Apr-2015 City / Country / United States Vote Deadline Date 01-Jun-2015 SEDOL(s) Quick Code Item Proposal Proposed by Vote For/Against Management 1. DIRECTOR Management 1 LEONARD DECECCHIS For For 2 LANCE PETERSON For For 2. TO APPROVE THE SECOND AMENDMENT TO THE 2 Management For For 3. TO RATIFY THE APPOINTMENT OF GRANT THORNTON LLP AS THE COMPANY'S AUDITORS FOR THE YEAR 2015 Management For For 4. TO APPROVE, BY NON-BINDING VOTE, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS Management For For 5. THE PROXIES ARE AUTHORIZED TO VOTE UPON SUCH OTHER BUSINESS AS MAY PROPERLY COME BEFORE THE MEETING Management For For VAALCO ENERGY, INC. Security 91851C201 Meeting Type Annual Ticker Symbol EGY Meeting Date 03-Jun-2015 ISIN US91851C2017 Agenda 934194515 - Management Record Date 06-Apr-2015 Holding Recon Date 06-Apr-2015 City / Country / United States Vote Deadline Date 02-Jun-2015 SEDOL(s) Quick Code Item Proposal Proposed by Vote For/Against Management 1. DIRECTOR Management 1 STEVEN P. GUIDRY For For 2 FREDERICK W. BRAZELTON For For 3 O. DONALDSON CHAPOTON For For 4 ANDREW L. FAWTHROP For For 5 JAMES B. JENNINGS For For 6 JOHN J. MYERS, JR. For For 2 TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT AUDITORS FOR 2015. Management For For 3 TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For VONAGE HOLDINGS CORP. Security 92886T201 Meeting Type Annual Ticker Symbol VG Meeting Date 03-Jun-2015 ISIN US92886T2015 Agenda 934204796 - Management Record Date 10-Apr-2015 Holding Recon Date 10-Apr-2015 City / Country / United States Vote Deadline Date 02-Jun-2015 SEDOL(s) Quick Code Item Proposal Proposed by Vote For/Against Management 1. DIRECTOR Management 1 JEFFREY A. CITRON For For 2 NAVEEN CHOPRA For For 3 STEPHEN FISHER For For 2. TO RATIFY THE APPOINTMENT OF BDO USA, LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. Management For For 3. TO APPROVE OUR 2015 LONG-TERM INCENTIVE PLAN. Management For For 4. TO RATIFY THE EXTENSION OF OUR TAX BENEFITS PRESERVATION PLAN. Management For For GRANITE CONSTRUCTION INCORPORATED Security Meeting Type Annual Ticker Symbol GVA Meeting Date 04-Jun-2015 ISIN US3873281071 Agenda 934197004 - Management Record Date 10-Apr-2015 Holding Recon Date 10-Apr-2015 City / Country / United States Vote Deadline Date 03-Jun-2015 SEDOL(s) Quick Code Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: DAVID H. KELSEY Management For For 1B. ELECTION OF DIRECTOR: JAMES W. BRADFORD, JR. Management For For 2. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS. Management For For 3. TO ACT UPON A PROPOSAL TO APPROVE THE GRANITE CONSTRUCTION INCORPORATED ANNUAL INCENTIVE PLAN. Management For For 4. TO ACT UPON A PROPOSAL TO APPROVE THE GRANITE CONSTRUCTION INCORPORATED LONG TERM INCENTIVE PLAN. Management For For 5. TO RATIFY THE APPOINTMENT BY THE AUDIT/COMPLIANCE COMMITTEE OF PRICEWATERHOUSECOOPERS LLP AS GRANITE'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. Management For For HOOKER FURNITURE CORPORATION Security Meeting Type Annual Ticker Symbol HOFT Meeting Date 04-Jun-2015 ISIN US4390381006 Agenda 934208744 - Management Record Date 13-Apr-2015 Holding Recon Date 13-Apr-2015 City / Country / United States Vote Deadline Date 03-Jun-2015 SEDOL(s) Quick Code Item Proposal Proposed by Vote For/Against Management 1. DIRECTOR Management 1 PAUL B. TOMS, JR. For For 2 W CHRISTOPHER BEELER JR For For 3 JOHN L. GREGORY, III For For 4 E. LARRY RYDER For For 5 DAVID G. SWEET For For 6 HENRY G. WILLIAMSON, JR For For 2. APPROVE THE 2 Management For For 3. RATIFY THE SELECTION OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JANUARY 31, 2016. Management For For 4. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management For For CROCS, INC. Security Meeting Type Annual Ticker Symbol CROX Meeting Date 08-Jun-2015 ISIN US2270461096 Agenda 934204520 - Management Record Date 14-Apr-2015 Holding Recon Date 14-Apr-2015 City / Country / United States Vote Deadline Date 05-Jun-2015 SEDOL(s) Quick Code Item Proposal Proposed by Vote For/Against Management 1. DIRECTOR Management 1 RONALD L. FRASCH For For 2 GREGG S. RIBATT For For 2 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2015. Management For For 3 AN ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For 4 APPROVAL OF THE 2 Management For For MCGRATH RENTCORP Security Meeting Type Annual Ticker Symbol MGRC Meeting Date 10-Jun-2015 ISIN US5805891091 Agenda 934222213 - Management Record Date 16-Apr-2015 Holding Recon Date 16-Apr-2015 City / Country / United States Vote Deadline Date 09-Jun-2015 SEDOL(s) Quick Code Item Proposal Proposed by Vote For/Against Management 1. DIRECTOR Management 1 WILLIAM J. DAWSON For For 2 ELIZABETH A. FETTER For For 3 ROBERT C. HOOD For For 4 DENNIS C. KAKURES For For 5 M. RICHARD SMITH For For 6 DENNIS P. STRADFORD For For 7 RONALD H. ZECH For For 2. TO RATIFY THE APPOINTMENT OF GRANT THORNTON LLP AS THE INDEPENDENT AUDITORS FOR THE COMPANY FOR THE YEAR ENDING DECEMBER 31, 2015. Management For For 3. TO HOLD A NON-BINDING, ADVISORY VOTE TO APPROVE THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For CHRISTOPHER & BANKS CORPORATION Security Meeting Type Annual Ticker Symbol CBK Meeting Date 25-Jun-2015 ISIN US1710461054 Agenda 934220409 - Management Record Date 30-Apr-2015 Holding Recon Date 30-Apr-2015 City / Country / United States Vote Deadline Date 24-Jun-2015 SEDOL(s) Quick Code Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: MARK A. COHN Management Against Against 1B. ELECTION OF DIRECTOR: EDWIN J. HOLMAN Management Against Against 1C. ELECTION OF DIRECTOR: ANNE L. JONES Management Against Against 1D. ELECTION OF DIRECTOR: DAVID A. LEVIN Management Against Against 1E. ELECTION OF DIRECTOR: WILLIAM F. SHARPE, III Management Against Against 1F. ELECTION OF DIRECTOR: PAUL L. SNYDER Management Against Against 1G. ELECTION OF DIRECTOR: PATRICIA A. STENSRUD Management Against Against 1H. ELECTION OF DIRECTOR: LUANN VIA Management Against Against 1I. ELECTION OF DIRECTOR: LISA W. WARDELL Management Against Against 2. ADVISORY APPROVAL OF THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management Against Against 3. RATIFICATION OF THE SELECTION OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JANUARY 30, 2016. Management For For BERWYNINCOME FUND Proxy Voting Report 01-Jul-2014 to 30-Jun-2015 Vote Summary ENNIS, INC. Security Meeting Type Annual Ticker Symbol EBF Meeting Date 24-Jul-14 Item Proposal Proposed by Vote For/Against Management 1 ELECTION OF NOMINEE DIRECTORS Management For For 2. RATIFICATION OF GRANT THORNTON LLP AS INDEPENDENT ACCOUNTING FIRM FOR FISCAL YEAR 2015 Management For For 3. TO APPROVE, BY NON-BINDING ADVISORY VOTE, EXECUTIVE COMPENSATION Management For For 4. IN THEIR DISCRETION, THE PROXIES ARE AUTHORIZED TO VOTE UPON SUCH OTHER BUSINESS AS MAY PROPERLY COME BEFORE THE MEETING. Management For For CLIFF'S NATURAL RESOURCES INC. Security 18683K101 Meeting Type Annual Ticker Symbol CLF Meeting Date 29-Jul-14 Item Proposal Proposed by Vote For/Against Management 1 ELECTION OF NOMINEE DIRECTORS Shareholder Against For 2. VOTE ON THE COMPANY'S PROPOSAL TO APPROVE THE 2' COMPENSATION PLAN Management For Against 3. VOTE ON THE COMPANY'S PROPOSAL TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF COMPANY'S NAMED EXECUTIVE OFFICERS For Against 4 VOTE ON THE COMPANY'S PROPOSAL TO APPROVE THE COMPANY'S AMENDED & RESTATED 2 For Against 5 RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS COMPANY'S INDEPENDENT PUBLIC ACCOUNTING FIRM FOR YEAR ENDING DECEMBER 31, 2014 Management For For CA, INC. Security 126783P105 Meeting Type Annual Ticker Symbol CA Meeting Date 30-Jul-14 Item Proposal Proposed by Vote For/Against Management 1 ELECTION OF NOMINEE DIRECTORS Management For For 2. TO RATIFY THE APPOINTMENT OF KPMG LLP AS INDEPENDENT ACCOUNTING FIRM FOR FISCAL YEAR ENDING MARCH 31, 2014 Management For For 3. TO APPROVE, BY NON-BINDING VOTE, THE COMPENSATION OF NAMED EXECUTIVE OFFICERS Management For For TIDEWATER INC. Security Meeting Type Annual Ticker Symbol TDW Meeting Date 31-Jul-14 Item Proposal Proposed by Vote For/Against Management 1 ELECTION OF NOMINEE DIRECTORS Management For For 2. SAY ON PAY VOTE- AN ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION Management For For 3. APPROVAL OF COMPANY'S 2 Management For For 4 RATIFICATION OF THE SELECTION OF DELOITTE & TOUCHE LLP AS INDEPENDENT ACCOUNTING FIRM FOR FISCAL YEAR ENDING MARCH 31, 2015 Management For For SUPERIOR INDUSTRIES INTERNATIONAL, INC. Security Meeting Type Annual Ticker Symbol SUP Meeting Date 15-Aug-14 Item Proposal Proposed by Vote For/Against Management 1 ELECTION OF NOMINEE DIRECTORS Management For For 2. APPROVE, IN A NON-BINDING ADVISORY VOTE, EXECUTIVE COMPENSATION Management For For 3. RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR YEAR ENDING DECEMBER 28, 2014 Management For For Vote Summary METHODE ELECTRONICS, INC. Security Meeting Type Annual Ticker Symbol MEI Meeting Date 18-Sep-2014 ISIN US5915202007 Agenda 934062744 - Management Record Date 21-Jul-2014 Holding Recon Date 21-Jul-2014 City / Country / United States Vote Deadline Date 17-Sep-2014 SEDOL(s) Quick Code Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: WALTER J. ASPATORE Management For For 1B. ELECTION OF DIRECTOR: WARREN L. BATTS Management For For 1C. ELECTION OF DIRECTOR: J. EDWARD COLGATE Management For For 1D. ELECTION OF DIRECTOR: DARREN M. DAWSON Management For For 1E. ELECTION OF DIRECTOR: DONALD W. DUDA Management For For 1F. ELECTION OF DIRECTOR: STEPHEN F. GATES Management For For 1G. ELECTION OF DIRECTOR: ISABELLE C. GOOSSEN Management For For 1H. ELECTION OF DIRECTOR: CHRISTOPHER J. HORNUNG Management For For 1I. ELECTION OF DIRECTOR: PAUL G. SHELTON Management For For 1J. ELECTION OF DIRECTOR: LAWRENCE B. SKATOFF Management For For 2. THE RATIFICATION OF THE AUDIT COMMITTEE'S SELECTION OF ERNST & YOUNG LLP TO SERVE AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING MAY 2, 2015. Management For For 3. THE APPROVAL OF THE METHODE ELECTRONICS, INC. 2 Management For For 4. THE ADVISORY APPROVAL OF METHODE'S NAMED EXECUTIVE OFFICER COMPENSATION. Management For For SYMANTEC CORPORATION Security Meeting Type Annual Ticker Symbol SYMC Meeting Date 28-Oct-2014 ISIN US8715031089 Agenda 934073127 - Management Record Date 29-Aug-2014 Holding Recon Date 29-Aug-2014 City / Country / United States Vote Deadline Date 27-Oct-2014 SEDOL(s) Quick Code Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: MICHAEL A. BROWN Management For For 1B. ELECTION OF DIRECTOR: FRANK E. DANGEARD Management For For 1C. ELECTION OF DIRECTOR: GERALDINE B. LAYBOURNE Management For For 1D. ELECTION OF DIRECTOR: DAVID L. MAHONEY Management For For 1E. ELECTION OF DIRECTOR: ROBERT S. MILLER Management For For 1F. ELECTION OF DIRECTOR: ANITA M. SANDS Management For For 1G. ELECTION OF DIRECTOR: DANIEL H. SCHULMAN Management For For 1H. ELECTION OF DIRECTOR: V. PAUL UNRUH Management For For 1I. ELECTION OF DIRECTOR: SUZANNE M. VAUTRINOT Management For For 2. RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 Management For For 3. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management For For MICROSOFT CORPORATION Security Meeting Type Annual Ticker Symbol MSFT Meeting Date 03-Dec-2014 ISIN US5949181045 Agenda 934087708 - Management Record Date 30-Sep-2014 Holding Recon Date 30-Sep-2014 City / Country / United States Vote Deadline Date 02-Dec-2014 SEDOL(s) Quick Code Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: WILLIAM H. GATES III Management For For 1B. ELECTION OF DIRECTOR: MARIA M. KLAWE Management For For 1C. ELECTION OF DIRECTOR: TERI L. LIST- STOLL Management For For 1D. ELECTION OF DIRECTOR: G. MASON MORFIT Management For For 1E. ELECTION OF DIRECTOR: SATYA NADELLA Management For For 1F. ELECTION OF DIRECTOR: CHARLES H. NOSKI Management For For 1G. ELECTION OF DIRECTOR: HELMUT PANKE Management For For 1H. ELECTION OF DIRECTOR: CHARLES W. SCHARF Management For For 1I. ELECTION OF DIRECTOR: JOHN W. STANTON Management For For 1J. ELECTION OF DIRECTOR: JOHN W. THOMPSON Management For For 2. ADVISORY VOTE ON EXECUTIVE COMPENSATION Management For For 3. RATIFICATION OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT AUDITOR FOR FISCAL YEAR 2015 Management For For 4. SHAREHOLDER PROPOSAL - PROXY ACCESS FOR SHAREHOLDERS Shareholder For Against GLAXOSMITHKLINE PLC Security 37733W105 Meeting Type Annual Ticker Symbol GSK Meeting Date 18-Dec-2014 ISIN US37733W1053 Agenda 934104491 - Management Record Date 18-Nov-2014 Holding Recon Date 18-Nov-2014 City / Country / United States Vote Deadline Date 15-Dec-2014 SEDOL(s) Quick Code Item Proposal Proposed by Vote For/Against Management 1. TO APPROVE THE PROPOSED MAJOR TRANSACTION WITH NOVARTIS AG. Management For For BROCADE COMMUNICATIONS SYSTEMS, INC. Security Meeting Type Annual Ticker Symbol BRCD Meeting Date 07-Apr-2015 ISIN US1116213067 Agenda 934128895 - Management Record Date 18-Feb-2015 Holding Recon Date 18-Feb-2015 City / Country / United States Vote Deadline Date 06-Apr-2015 SEDOL(s) Quick Code Item Proposal Proposed by Vote For/Against Management ELECTION OF DIRECTOR: JUDY BRUNER Management For For ELECTION OF DIRECTOR: LLOYD A. CARNEY Management For For ELECTION OF DIRECTOR: RENATO A. DIPENTIMA Management For For ELECTION OF DIRECTOR: ALAN L. EARHART Management For For ELECTION OF DIRECTOR: JOHN W. GERDELMAN Management For For ELECTION OF DIRECTOR: DAVE HOUSE Management For For ELECTION OF DIRECTOR: L. WILLIAM KRAUSE Management For For ELECTION OF DIRECTOR: DAVID E. ROBERSON Management For For ELECTION OF DIRECTOR: SANJAY VASWANI Management For For 2. NONBINDING ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION Management For For 3. APPROVAL OF THE AMENDMENT AND RESTATEMENT OF THE 2 Management For For 4. APPROVAL OF THE AMENDMENT AND RESTATEMENT OF THE 2 Management For For 5. RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS OF BROCADE COMMUNICATIONS SYSTEMS, INC. FOR THE FISCAL YEAR ENDING OCTOBER 31, 2015 Management For For 6. STOCKHOLDER PROPOSAL TO ADOPT AN INCENTIVE COMPENSATION RECOUPMENT POLICY Shareholder For Against CARNIVAL CORPORATION Security Meeting Type Annual Ticker Symbol CCL Meeting Date 14-Apr-2015 ISIN PA1436583006 Agenda 934130674 - Management Record Date 13-Feb-2015 Holding Recon Date 13-Feb-2015 City / Country / United States Vote Deadline Date 13-Apr-2015 SEDOL(s) Quick Code Item Proposal Proposed by Vote For/Against Management 1. TO RE-ELECT MICKY ARISON AS A DIRECTOR OF CARNIVAL CORPORATION AND AS A DIRECTOR OF CARNIVAL PLC. Management For For 2. TO RE-ELECT SIR JONATHON BAND AS A DIRECTOR OF CARNIVAL CORPORATION AND AS A DIRECTOR OF CARNIVAL PLC. Management For For 3. TO RE-ELECT ARNOLD W. DONALD AS A DIRECTOR OF CARNIVAL CORPORATION AND AS A DIRECTOR OF CARNIVAL PLC. Management For For 4. TO RE-ELECT RICHARD J. GLASIER AS A DIRECTOR OF CARNIVAL CORPORATION AND AS A DIRECTOR OF CARNIVAL PLC. Management For For 5. TO RE-ELECT DEBRA KELLY-ENNIS AS A DIRECTOR OF CARNIVAL CORPORATION AND AS A DIRECTOR OF CARNIVAL PLC. Management For For 6. TO RE-ELECT SIR JOHN PARKER AS A DIRECTOR OF CARNIVAL CORPORATION AND AS A DIRECTOR OF CARNIVAL PLC. Management For For 7. TO RE-ELECT STUART SUBOTNICK AS A DIRECTOR OF CARNIVAL CORPORATION AND AS A DIRECTOR OF CARNIVAL PLC. Management For For 8. TO RE-ELECT LAURA WEIL AS A DIRECTOR OF CARNIVAL CORPORATION AND AS A DIRECTOR OF CARNIVAL PLC. Management For For 9. TO RE-ELECT RANDALL J. WEISENBURGER AS A DIRECTOR OF CARNIVAL CORPORATION AND AS A DIRECTOR OF CARNIVAL PLC. Management For For TO RE-APPOINT THE UK FIRM OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT AUDITORS FOR CARNIVAL PLC AND TO RATIFY THE SELECTION OF THE U.S. FIRM OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED CERTIFIED PUBLIC ACCOUNTING FIRM FOR CARNIVAL CORPORATION. Management For For TO AUTHORIZE THE AUDIT COMMITTEE OF CARNIVAL PLC TO AGREE TO THE REMUNERATION OF THE INDEPENDENT AUDITORS OF CARNIVAL PLC. Management For For TO RECEIVE THE UK ACCOUNTS AND REPORTS OF THE DIRECTORS AND AUDITORS OF CARNIVAL PLC FOR THE YEAR ENDED NOVEMBER 30, 2014 (IN ACCORDANCE WITH LEGAL REQUIREMENTS APPLICABLE TO UK COMPANIES). Management For For TO APPROVE THE FISCAL 2& PLC (IN ACCORDANCE WITH LEGAL REQUIREMENTS APPLICABLE TO U.S. COMPANIES). Management For For TO APPROVE THE CARNIVAL PLC DIRECTORS' REMUNERATION REPORT FOR THE YEAR ENDED NOVEMBER 30, 2014 (IN ACCORDANCE WITH LEGAL REQUIREMENTS APPLICABLE TO UK COMPANIES). Management For For TO APPROVE THE GIVING OF AUTHORITY FOR THE ALLOTMENT OF NEW SHARES BY CARNIVAL PLC (IN ACCORDANCE WITH CUSTOMARY PRACTICE FOR UK COMPANIES). Management For For TO APPROVE THE DISAPPLICATION OF PRE- EMPTION RIGHTS IN RELATION TO THE ALLOTMENT OF NEW SHARES BY CARNIVAL PLC (IN ACCORDANCE WITH CUSTOMARY PRACTICE FOR UK COMPANIES). Management For For TO APPROVE A GENERAL AUTHORITY FOR CARNIVAL PLC TO BUY BACK CARNIVAL PLC ORDINARY SHARES IN THE OPEN MARKET (IN ACCORDANCE WITH LEGAL REQUIREMENTS APPLICABLE TO UK COMPANIES DESIRING TO IMPLEMENT SHARE BUY BACK PROGRAMS). Management For For HUNTINGTON BANCSHARES INCORPORATED Security Meeting Type Annual Ticker Symbol HBAN Meeting Date 23-Apr-2015 ISIN US4461501045 Agenda 934134874 - Management Record Date 18-Feb-2015 Holding Recon Date 18-Feb-2015 City / Country / United States Vote Deadline Date 22-Apr-2015 SEDOL(s) Quick Code Item Proposal Proposed by Vote For/Against Management 1 DIRECTOR Management 1 ANN B. CRANE For For 2 STEVEN G. ELLIOTT For For 3 MICHAEL J. ENDRES For For 4 JOHN B. GERLACH, JR. For For 5 PETER J. KIGHT For For 6 JONATHAN A. LEVY For For 7 EDDIE R. MUNSON For For 8 RICHARD W. NEU For For 9 DAVID L. PORTEOUS For For 10 KATHLEEN H. RANSIER For For 11 STEPHEN D. STEINOUR For For 2 APPROVAL OF THE 2015 LONG-TERM INCENTIVE PLAN. Management For For 3 RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2015. Management For For 4 AN ADVISORY RESOLUTION TO APPROVE, ON A NON-BINDING BASIS, THE COMPENSATION OF EXECUTIVES AS DISCLOSED IN THE ACCOMPANYING PROXY STATEMENT. Management For For FLIR SYSTEMS, INC. Security Meeting Type Annual Ticker Symbol FLIR Meeting Date 24-Apr-2015 ISIN US3024451011 Agenda 934133050 - Management Record Date 23-Feb-2015 Holding Recon Date 23-Feb-2015 City / Country / United States Vote Deadline Date 23-Apr-2015 SEDOL(s) Quick Code Item Proposal Proposed by Vote For/Against Management ELECTION OF DIRECTOR: WILLIAM W. CROUCH Management For For ELECTION OF DIRECTOR: CATHERINE A. HALLIGAN Management For For ELECTION OF DIRECTOR: EARL R. LEWIS Management For For ELECTION OF DIRECTOR: ANGUS L. MACDONALD Management For For ELECTION OF DIRECTOR: CATHY A. STAUFFER Management For For ELECTION OF DIRECTOR: ANDREW C. TEICH Management For For ELECTION OF DIRECTOR: STEVEN E. WYNNE Management For For 2 TO RATIFY THE APPOINTMENT BY THE AUDIT COMMITTEE OF THE COMPANY'S BOARD OF DIRECTORS OF KPMG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. Management For For 3 THE STOCKHOLDER PROPOSAL REGARDING AN AMENDMENT TO THE COMPANY'S SECOND RESTATED ARTICLES OF INCORPORATION AS INCLUDED IN THE PROXY STATEMENT. Shareholder Against For EXELON CORPORATION Security 30161N101 Meeting Type Annual Ticker Symbol EXC Meeting Date 28-Apr-2015 ISIN US30161N1019 Agenda 934142744 - Management Record Date 10-Mar-2015 Holding Recon Date 10-Mar-2015 City / Country / United States Vote Deadline Date 27-Apr-2015 SEDOL(s) Quick Code Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: ANTHONY K. ANDERSON Management For For 1B. ELECTION OF DIRECTOR: ANN C. BERZIN Management For For 1C. ELECTION OF DIRECTOR: JOHN A. CANNING, JR. Management For For 1D. ELECTION OF DIRECTOR: CHRISTOPHER M. CRANE Management For For 1E. ELECTION OF DIRECTOR: YVES C. DE BALMANN Management For For 1F. ELECTION OF DIRECTOR: NICHOLAS DEBENEDICTIS Management For For 1G. ELECTION OF DIRECTOR: PAUL L. JOSKOW Management For For 1H. ELECTION OF DIRECTOR: ROBERT J. LAWLESS Management For For 1I. ELECTION OF DIRECTOR: RICHARD W. MIES Management For For 1J. ELECTION OF DIRECTOR: WILLIAM C. RICHARDSON Management For For 1K. ELECTION OF DIRECTOR: JOHN W. ROGERS, JR. Management For For 1L. ELECTION OF DIRECTOR: MAYO A. SHATTUCK III Management For For 1M. ELECTION OF DIRECTOR: STEPHEN D. STEINOUR Management For For 2. THE RATIFICATION OF PRICEWATERHOUSECOOPERS LLP AS EXELON'S INDEPENDENT AUDITOR FOR 2015. Management For For 3. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management For For 4. APPROVE PERFORMANCE MEASURES IN THE 2011 LONG-TERM INCENTIVE PLAN. Management For For 5. MANAGEMENT PROPOSAL REGARDING PROXY ACCESS. Management For For 6. SHAREHOLDER PROPOSAL REGARDING PROXY ACCESS. Shareholder Against For CORNING INCORPORATED Security Meeting Type Annual Ticker Symbol GLW Meeting Date 30-Apr-2015 ISIN US2193501051 Agenda 934138199 - Management Record Date 02-Mar-2015 Holding Recon Date 02-Mar-2015 City / Country / United States Vote Deadline Date 29-Apr-2015 SEDOL(s) Quick Code Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: DONALD W. BLAIR Management For For 1B. ELECTION OF DIRECTOR: STEPHANIE A. BURNS Management For For 1C. ELECTION OF DIRECTOR: JOHN A. CANNING, JR. Management For For 1D. ELECTION OF DIRECTOR: RICHARD T. CLARK Management For For 1E. ELECTION OF DIRECTOR: ROBERT F. CUMMINGS, JR. Management For For 1F. ELECTION OF DIRECTOR: JAMES B. FLAWS Management For For 1G. ELECTION OF DIRECTOR: DEBORAH A. HENRETTA Management For For 1H. ELECTION OF DIRECTOR: DANIEL P. HUTTENLOCHER Management For For 1I. ELECTION OF DIRECTOR: KURT M. LANDGRAF Management For For 1J. ELECTION OF DIRECTOR: KEVIN J. MARTIN Management For For 1K. ELECTION OF DIRECTOR: DEBORAH D. RIEMAN Management For For 1L. ELECTION OF DIRECTOR: HANSEL E. TOOKES II Management For For 1M. ELECTION OF DIRECTOR: WENDELL P. WEEKS Management For For 1N. ELECTION OF DIRECTOR: MARK S. WRIGHTON Management For For 2. RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS CORNING'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. Management For For 3. ADVISORY VOTE TO APPROVE THE COMPANY'S EXECUTIVE COMPENSATION. Management For For 4. HOLY LAND PRINCIPLES SHAREHOLDER PROPOSAL. Shareholder Against For TESSERA TECHNOLOGIES, INC. Security 88164L100 Meeting Type Annual Ticker Symbol TSRA Meeting Date 30-Apr-2015 ISIN US88164L1008 Agenda 934143734 - Management Record Date 06-Mar-2015 Holding Recon Date 06-Mar-2015 City / Country / United States Vote Deadline Date 29-Apr-2015 SEDOL(s) Quick Code Item Proposal Proposed by Vote For/Against Management ELECTION OF DIRECTOR: RICHARD S. HILL Management For For ELECTION OF DIRECTOR: CHRISTOPHER A. SEAMS Management For For ELECTION OF DIRECTOR: DONALD E. STOUT Management For For ELECTION OF DIRECTOR: GEORGE A. RIEDEL Management For For ELECTION OF DIRECTOR: JOHN CHENAULT Management For For ELECTION OF DIRECTOR: THOMAS LACEY Management For For ELECTION OF DIRECTOR: TUDOR BROWN Management For For 2. TO HOLD AN ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 3. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR ITS FISCAL YEAR ENDING DECEMBER 31, 2015. Management For For 4. TO APPROVE THE COMPANY'S SIXTH AMENDED AND RESTATED 2 Management For For AFLAC INCORPORATED Security Meeting Type Annual Ticker Symbol AFL Meeting Date 04-May-2015 ISIN US0010551028 Agenda 934143835 - Management Record Date 25-Feb-2015 Holding Recon Date 25-Feb-2015 City / Country / United States Vote Deadline Date 01-May-2015 SEDOL(s) Quick Code Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: DANIEL P. AMOS Management For For 1B. ELECTION OF DIRECTOR: PAUL S. AMOS II Management For For 1C. ELECTION OF DIRECTOR: W. PAUL BOWERS Management For For 1D. ELECTION OF DIRECTOR: KRISS CLONINGER III Management For For 1E. ELECTION OF DIRECTOR: ELIZABETH J. HUDSON Management For For 1F. ELECTION OF DIRECTOR: DOUGLAS W. JOHNSON Management For For 1G. ELECTION OF DIRECTOR: ROBERT B. JOHNSON Management For For 1H. ELECTION OF DIRECTOR: THOMAS J. KENNY Management For For 1I. ELECTION OF DIRECTOR: CHARLES B. KNAPP Management For For 1J. ELECTION OF DIRECTOR: JOSEPH L. MOSKOWITZ Management For For 1K. ELECTION OF DIRECTOR: BARBARA K. RIMER, DRPH Management For For 1L. ELECTION OF DIRECTOR: MELVIN T. STITH Management For For 1M. ELECTION OF DIRECTOR: TAKURO YOSHIDA Management For For 2. TO CONSIDER THE FOLLOWING NON- BINDING ADVISORY PROPOSAL: "RESOLVED, THAT THE SHAREHOLDERS APPROVE THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS, PURSUANT TO THE COMPENSATION DISCLOSURE RULES OF THE SECURITIES AND EXCHANGE COMMISSION, INCLUDING AS DISCLOSED IN THE COMPENSATION DISCUSSION AND ANALYSIS, EXECUTIVE COMPENSATION TABLES AND ACCOMPANYING NARRATIVE DISCUSSION IN THE PROXY STATEMENT" Management For For 3. TO CONSIDER AND ACT UPON THE RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE YEAR ENDING DECEMBER 31, 2015 Management For For PEABODY ENERGY CORPORATION Security Meeting Type Annual Ticker Symbol BTU Meeting Date 04-May-2015 ISIN US7045491047 Agenda 934151414 - Management Record Date 12-Mar-2015 Holding Recon Date 12-Mar-2015 City / Country / United States Vote Deadline Date 01-May-2015 SEDOL(s) Quick Code Item Proposal Proposed by Vote For/Against Management 1. DIRECTOR Management 1 GREGORY H. BOYCE Withheld Against 2 WILLIAM A. COLEY Withheld Against 3 WILLIAM E. JAMES Withheld Against 4 ROBERT B. KARN III Withheld Against 5 GLENN L. KELLOW For For 6 HENRY E. LENTZ Withheld Against 7 ROBERT A. MALONE Withheld Against 8 WILLIAM C. RUSNACK Withheld Against 9 MICHAEL W. SUTHERLIN Withheld Against 10 JOHN F. TURNER Withheld Against 11 SANDRA A. VAN TREASE Withheld Against 12 HEATHER A. WILSON Withheld Against 2. RATIFICATION OF APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2015. Management For For 3. APPROVAL, ON AN ADVISORY BASIS, OF OUR NAMED EXECUTIVE OFFICERS' COMPENSATION. Management Against Against 4. APPROVAL OF OUR 2015 LONG-TERM INCENTIVE PLAN. Management For For 5. SHAREHOLDER PROPOSAL ON PROXY ACCESS. Shareholder Against For NOKIA CORPORATION Security Meeting Type Annual Ticker Symbol NOK Meeting Date 05-May-2015 ISIN US6549022043 Agenda 934124900 - Management Record Date 29-Jan-2015 Holding Recon Date 29-Jan-2015 City / Country / Finland Vote Deadline Date 16-Apr-2015 SEDOL(s) Quick Code Item Proposal Proposed by Vote For/Against Management 7. ADOPTION OF THE ANNUAL ACCOUNTS. HOLDERS OF THIS SECURITY ARE REQUIRED TO DISCLOSE THEIR NAME, ADDRESS, NUMBER OF SHARES AND THE MANNER OF THE VOTE AS A CONDITION TO VOTING. Management For For 8. RESOLUTION ON THE USE OF THE PROFIT SHOWN ON THE BALANCE SHEET AND THE PAYMENT OF DIVIDEND. Management For For 9. RESOLUTION ON THE DISCHARGE OF THE MEMBERS OF THE BOARD OF DIRECTORS AND THE PRESIDENT AND CEO FROM LIABILITY. Management For For RESOLUTION ON THE REMUNERATION OF THE MEMBERS OF THE BOARD OF DIRECTORS. Management For For RESOLUTION ON THE NUMBER OF MEMBERS OF THE BOARD OF DIRECTORS. Management For For DIRECTOR Management 1 VIVEK BADRINATH For For 2 BRUCE BROWN For For 3 ELIZABETH DOHERTY For For 4 SIMON JIANG For For 5 JOUKO KARVINEN For For 6 ELIZABETH NELSON For For 7 RISTO SIILASMAA For For 8 KARI STADIGH For For RESOLUTION ON THE REMUNERATION OF THE AUDITOR. Management For For ELECTION OF AUDITOR. Management For For AUTHORIZATION TO THE BOARD OF DIRECTORS TO RESOLVE TO REPURCHASE THE COMPANY'S OWN SHARES. Management For For AUTHORIZATION TO THE BOARD OF DIRECTORS TO RESOLVE TO ISSUE SHARES AND SPECIAL RIGHTS ENTITLING TO SHARES. Management For For SUPERIOR INDUSTRIES INTERNATIONAL, INC. Security Meeting Type Contested-Annual Ticker Symbol SUP Meeting Date 05-May-2015 ISIN US8681681057 Agenda 934162823 - Management Record Date 09-Mar-2015 Holding Recon Date 09-Mar-2015 City / Country / United States Vote Deadline Date 04-May-2015 SEDOL(s) Quick Code Item Proposal Proposed by Vote For/Against Management 1. DIRECTOR Management 1 MARGARET S. DANO For For 2 JACK A. HOCKEMA For For 3 PAUL J. HUMPHRIES For For 4 JAMES S. MCELYA For For 5 TIMOTHY C. MCQUAY For For 6 DONALD J. STEBBINS For For 7 FRANCISCO S. URANGA For For 2. TO APPROVE, IN A NON-BINDING ADVISORY VOTE, EXECUTIVE COMPENSATION. Management For For 3. TO APPROVE OUR REINCORPORATION FROM CALIFORNIA TO DELAWARE. Management For For 4. TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 27, 2015. Management For For NOKIA CORPORATION Security Meeting Type Annual Ticker Symbol NOK Meeting Date 05-May-2015 ISIN US6549022043 Agenda 934187205 - Management Record Date 08-Apr-2015 Holding Recon Date 08-Apr-2015 City / Country / Finland Vote Deadline Date 16-Apr-2015 SEDOL(s) Quick Code Item Proposal Proposed by Vote For/Against Management 7. ADOPTION OF THE ANNUAL ACCOUNTS. HOLDERS OF THIS SECURITY ARE REQUIRED TO DISCLOSE THEIR NAME, ADDRESS, NUMBER OF SHARES AND THE MANNER OF THE VOTE AS A CONDITION TO VOTING. Management For For 8. RESOLUTION ON THE USE OF THE PROFIT SHOWN ON THE BALANCE SHEET AND THE PAYMENT OF DIVIDEND. Management For For 9. RESOLUTION ON THE DISCHARGE OF THE MEMBERS OF THE BOARD OF DIRECTORS AND THE PRESIDENT AND CEO FROM LIABILITY. Management For For RESOLUTION ON THE REMUNERATION OF THE MEMBERS OF THE BOARD OF DIRECTORS. Management For For RESOLUTION ON THE NUMBER OF MEMBERS OF THE BOARD OF DIRECTORS. Management For For DIRECTOR Management 1 VIVEK BADRINATH For For 2 BRUCE BROWN For For 3 ELIZABETH DOHERTY For For 4 SIMON JIANG For For 5 JOUKO KARVINEN For For 6 ELIZABETH NELSON For For 7 RISTO SIILASMAA For For 8 KARI STADIGH For For RESOLUTION ON THE REMUNERATION OF THE AUDITOR. Management For For ELECTION OF AUDITOR. Management For For AUTHORIZATION TO THE BOARD OF DIRECTORS TO RESOLVE TO REPURCHASE THE COMPANY'S OWN SHARES. Management For For AUTHORIZATION TO THE BOARD OF DIRECTORS TO RESOLVE TO ISSUE SHARES AND SPECIAL RIGHTS ENTITLING TO SHARES. Management For For SUPERIOR INDUSTRIES INTERNATIONAL, INC. Security Meeting Type Contested-Annual Ticker Symbol SUP Meeting Date 05-May-2015 ISIN US8681681057 Agenda 934194212 - Opposition Record Date 09-Mar-2015 Holding Recon Date 09-Mar-2015 City / Country / United States Vote Deadline Date 04-May-2015 SEDOL(s) Quick Code Item Proposal Proposed by Vote For/Against Management 1. DIRECTOR Management 1 GLENN J. ANGIOLILLO 2 PHILIP T. BLAZEK 3 WALTER M. SCHENKER 4 MGT NOM: M.S. DANO 5 MGT NOM: J.A. HOCKEMA 6 MGT NOM: J.S. MCELYA 7 MGT NOM: D.J. STEBBINS 2. COMPANY'S PROPOSAL TO APPROVE EXECUTIVE COMPENSATION ON AN ADVISORY BASIS. Management 3. COMPANY'S PROPOSAL TO REINCORPORATION FROM CALIFORNIA TO DELAWARE BY MEANS OF A MERGER WITH AND INTO A WOLLY-OWNED DELAWARE SUBSIDIARY. Management 4. COMPANY'S PROPOSAL TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 27, 2015. Management GLAXOSMITHKLINE PLC Security 37733W105 Meeting Type Annual Ticker Symbol GSK Meeting Date 07-May-2015 ISIN US37733W1053 Agenda 934158800 - Management Record Date 18-Mar-2015 Holding Recon Date 18-Mar-2015 City / Country / United States Vote Deadline Date 28-Apr-2015 SEDOL(s) Quick Code Item Proposal Proposed by Vote For/Against Management 1. TO RECEIVE THE 2 Management For For 2. TO APPROVE THE ANNUAL REMUNERATION REPORT Management For For 3. TO ELECT SIR PHILIP HAMPTON AS A DIRECTOR Management For For 4. TO ELECT URS ROHNER AS A DIRECTOR Management For For 5. TO RE-ELECT SIR ANDREW WITTY AS A DIRECTOR Management For For 6. TO RE-ELECT PROFESSOR SIR ROY ANDERSON AS A DIRECTOR Management For For 7. TO RE-ELECT DR STEPHANIE BURNS AS A DIRECTOR Management For For 8. TO RE-ELECT STACEY CARTWRIGHT AS A DIRECTOR Management For For 9. TO RE-ELECT SIMON DINGEMANS AS A DIRECTOR Management For For TO RE-ELECT LYNN ELSENHANS AS A DIRECTOR Management For For TO RE-ELECT JUDY LEWENT AS A DIRECTOR Management For For TO RE-ELECT SIR DERYCK MAUGHAN AS A DIRECTOR Management For For TO RE-ELECT DR DANIEL PODOLSKY AS A DIRECTOR Management For For TO RE-ELECT DR MONCEF SLAOUI AS A DIRECTOR Management For For TO RE-ELECT HANS WIJERS AS A DIRECTOR Management For For TO RE-APPOINT AUDITORS Management For For TO DETERMINE REMUNERATION OF AUDITORS Management For For TO AUTHORISE THE COMPANY AND ITS SUBSIDIARIES TO MAKE DONATIONS TO POLITICAL ORGANISATIONS AND INCUR POLITICAL EXPENDITURE Management For For TO AUTHORISE ALLOTMENT OF SHARES Management For For TO DISAPPLY PRE-EMPTION RIGHTS (SPECIAL RESOLUTION) Management For For TO AUTHORISE THE COMPANY TO PURCHASE ITS OWN SHARES (SPECIAL RESOLUTION) Management For For TO AUTHORISE EXEMPTION FROM STATEMENT OF NAME OF SENIOR STATUTORY AUDITOR Management For For TO AUTHORISE REDUCED NOTICE OF A GENERAL MEETING OTHER THAN AN AGM (SPECIAL RESOLUTION) Management For For TO APPROVE THE GSK SHARE VALUE PLAN Management For For PITNEY BOWES INC. Security Meeting Type Annual Ticker Symbol PBI Meeting Date 11-May-2015 ISIN US7244791007 Agenda 934150424 - Management Record Date 13-Mar-2015 Holding Recon Date 13-Mar-2015 City / Country / United States Vote Deadline Date 08-May-2015 SEDOL(s) Quick Code Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: LINDA G. ALVARADO Management For For 1B. ELECTION OF DIRECTOR: ANNE M. BUSQUET Management For For 1C. ELECTION OF DIRECTOR: ROGER FRADIN Management For For 1D. ELECTION OF DIRECTOR: ANNE SUTHERLAND FUCHS Management For For 1E. ELECTION OF DIRECTOR: S. DOUGLAS HUTCHESON Management For For 1F. ELECTION OF DIRECTOR: MARC B. LAUTENBACH Management For For 1G. ELECTION OF DIRECTOR: EDUARDO R. MENASCE Management For For 1H. ELECTION OF DIRECTOR: MICHAEL I. ROTH Management For For 1I. ELECTION OF DIRECTOR: DAVID L. SHEDLARZ Management For For 1J. ELECTION OF DIRECTOR: DAVID B. SNOW, JR. Management For For 2. RATIFICATION OF THE AUDIT COMMITTEE'S APPOINTMENT OF THE INDEPENDENT ACCOUNTANTS FOR 2015. Management For For 3. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management For For MACK-CALI REALTY CORPORATION Security Meeting Type Annual Ticker Symbol CLI Meeting Date 11-May-2015 ISIN US5544891048 Agenda 934181328 - Management Record Date 01-Apr-2015 Holding Recon Date 01-Apr-2015 City / Country / United States Vote Deadline Date 08-May-2015 SEDOL(s) Quick Code Item Proposal Proposed by Vote For/Against Management 1. DIRECTOR Management 1 ALAN S. BERNIKOW For For 2 IRVIN D. REID For For 2. ADVISORY VOTE APPROVING THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS, AS SUCH COMPENSATION IS DESCRIBED UNDER THE "COMPENSATION DISCUSSION AND ANALYSIS" AND "EXECUTIVE COMPENSATION" SECTIONS OF THE ACCOMPANYING PROXY STATEMENT. Management For For 3. RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. Management For For 4. APPROVAL OF A SHAREHOLDER PROPOSAL, IF PRESENTED AT MEETING, REQUESTING THAT COMPANY ADOPT A POLICY THAT, IN THE EVENT OF A CHANGE OF CONTROL OF COMPANY, WOULD PROHIBIT ACCELERATED VESTING OF EQUITY AWARDS GRANTED TO SENIOR EXECUTIVE OFFICERS OF THE COMPANY, EXCEPT FOR PARTIAL, PRO RATA VESTING OF AWARDS IN THE EVENT OF A TERMINATION OF EMPLOYMENT AFTER A CHANGE IN CONTROL. Shareholder Against For NEWELL RUBBERMAID INC. Security Meeting Type Annual Ticker Symbol NWL Meeting Date 12-May-2015 ISIN US6512291062 Agenda 934157961 - Management Record Date 16-Mar-2015 Holding Recon Date 16-Mar-2015 City / Country / United States Vote Deadline Date 11-May-2015 SEDOL(s) Quick Code Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: THOMAS E. CLARKE Management For For 1B. ELECTION OF DIRECTOR: KEVIN C. CONROY Management For For 1C. ELECTION OF DIRECTOR: SCOTT S. COWEN Management For For 1D. ELECTION OF DIRECTOR: MICHAEL T. COWHIG Management For For 1E. ELECTION OF DIRECTOR: DOMENICO DE SOLE Management For For 1F. ELECTION OF DIRECTOR: CYNTHIA A. MONTGOMERY Management For For 1G. ELECTION OF DIRECTOR: CHRISTOPHER D. O'LEARY Management For For 1H. ELECTION OF DIRECTOR: JOSE IGNACIO PEREZ-LIZAUR Management For For 1I. ELECTION OF DIRECTOR: MICHAEL B. POLK Management For For 1J. ELECTION OF DIRECTOR: STEVEN J. STROBEL Management For For 1K. ELECTION OF DIRECTOR: MICHAEL A. TODMAN Management For For 1L. ELECTION OF DIRECTOR: RAYMOND G. VIAULT Management For For 2. RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR 2015. Management For For 3. ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION. Management For For 4. SHAREHOLDER PROPOSAL CONCERNING SPECIAL SHAREOWNER MEETINGS. Shareholder Against For QUEST DIAGNOSTICS INCORPORATED Security 74834L100 Meeting Type Annual Ticker Symbol DGX Meeting Date 15-May-2015 ISIN US74834L1008 Agenda 934187609 - Management Record Date 16-Mar-2015 Holding Recon Date 16-Mar-2015 City / Country / United States Vote Deadline Date 14-May-2015 SEDOL(s) Quick Code Item Proposal Proposed by Vote For/Against Management ELECTION OF DIRECTOR: JENNE K. BRITELL, PH.D. Management For For ELECTION OF DIRECTOR: VICKY B. GREGG Management For For ELECTION OF DIRECTOR: JEFFREY M. LEIDEN, M.D., PH.D. Management For For ELECTION OF DIRECTOR: TIMOTHY L. MAIN Management For For ELECTION OF DIRECTOR: TIMOTHY M. RING Management For For ELECTION OF DIRECTOR: DANIEL C. STANZIONE, PH.D. Management For For ELECTION OF DIRECTOR: GAIL R. WILENSKY, PH.D. Management For For ELECTION OF DIRECTOR: JOHN B. ZIEGLER Management For For 2. AN ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION Management For For 3. RATIFICATION OF THE APPOINTMENT OF OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2015 Management For For 4. APPROVAL OF AMENDMENTS TO THE AMENDED AND RESTATED EMPLOYEE LONG-TERM INCENTIVE PLAN Management For For 5. STOCKHOLDER PROPOSAL REGARDING STOCKHOLDERS ACTING BY WRITTEN CONSENT IN LIEU OF A MEETING Shareholder Against For FIRSTENERGY CORP. Security Meeting Type Annual Ticker Symbol FE Meeting Date 19-May-2015 ISIN US3379321074 Agenda 934160348 - Management Record Date 20-Mar-2015 Holding Recon Date 20-Mar-2015 City / Country / United States Vote Deadline Date 18-May-2015 SEDOL(s) Quick Code Item Proposal Proposed by Vote For/Against Management 1. DIRECTOR Management 1 PAUL T. ADDISON For For 2 MICHAEL J. ANDERSON For For 3 WILLIAM T. COTTLE For For 4 ROBERT B. HEISLER, JR. For For 5 JULIA L. JOHNSON For For 6 CHARLES E. JONES For For 7 TED J. KLEISNER For For 8 DONALD T. MISHEFF For For 9 ERNEST J. NOVAK, JR. For For 10 CHRISTOPHER D. PAPPAS For For 11 LUIS A. REYES For For 12 GEORGE M. SMART For For 13 DR. JERRY SUE THORNTON For For 2. RATIFY THE APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For 3. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION Management For For 4. APPROVE THE FIRSTENERGY CORP. 2 Management For For 5. SHAREHOLDER PROPOSAL: REPORT ON LOBBYING EXPENDITURES Shareholder Against For 6. SHAREHOLDER PROPOSAL: REPORT ON CARBON DIOXIDE GOALS Shareholder Against For 7. SHAREHOLDER PROPOSAL: SIMPLE MAJORITY VOTE Shareholder Against For 8. SHAREHOLDER PROPOSAL: PROXY ACCESS REGULATION (BY-LAW) Shareholder Against For CLIFFS NATURAL RESOURCES INC. Security 18683K408 Meeting Type Annual Ticker Symbol CLV Meeting Date 19-May-2015 ISIN US18683K4085 Agenda 934174549 - Management Record Date 23-Mar-2015 Holding Recon Date 23-Mar-2015 City / Country / United States Vote Deadline Date 18-May-2015 SEDOL(s) Quick Code Item Proposal Proposed by Vote For/Against Management 1A ELECTION OF DIRECTOR: J.T. BALDWIN Management For For 1B ELECTION OF DIRECTOR: R.P. FISHER, JR. Management For For 1C ELECTION OF DIRECTOR: L. GONCALVES Management For For 1D ELECTION OF DIRECTOR: S.M. GREEN Management For For 1E ELECTION OF DIRECTOR: J.A. RUTKOWSKI, JR. Management For For 1F ELECTION OF DIRECTOR: J.S. SAWYER Management For For 1G ELECTION OF DIRECTOR: M.D. SIEGAL Management For For 1H ELECTION OF DIRECTOR: G. STOLIAR Management For For 1I ELECTION OF DIRECTOR: D.C. TAYLOR Management For For 2. APPROVAL, ON AN ADVISORY BASIS, OF OUR NAMED EXECUTIVE OFFICER COMPENSATION Management For For 3. APPROVAL OF CLIFFS 2015 EQUITY & INCENTIVE COMPENSATION PLAN Management For For 4. APPROVAL OF CLIFFS 2 Management For For 5. THE RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF CLIFFS TO SERVE FOR THE 2 Management For For CLIFFS NATURAL RESOURCES INC. Security 18683K101 Meeting Type Annual Ticker Symbol CLF Meeting Date 19-May-2015 ISIN US18683K1016 Agenda 934174549 - Management Record Date 23-Mar-2015 Holding Recon Date 23-Mar-2015 City / Country / United States Vote Deadline Date 18-May-2015 SEDOL(s) Quick Code Item Proposal Proposed by Vote For/Against Management 1A ELECTION OF DIRECTOR: J.T. BALDWIN Management For For 1B ELECTION OF DIRECTOR: R.P. FISHER, JR. Management For For 1C ELECTION OF DIRECTOR: L. GONCALVES Management For For 1D ELECTION OF DIRECTOR: S.M. GREEN Management For For 1E ELECTION OF DIRECTOR: J.A. RUTKOWSKI, JR. Management For For 1F ELECTION OF DIRECTOR: J.S. SAWYER Management For For 1G ELECTION OF DIRECTOR: M.D. SIEGAL Management For For 1H ELECTION OF DIRECTOR: G. STOLIAR Management For For 1I ELECTION OF DIRECTOR: D.C. TAYLOR Management For For 2. APPROVAL, ON AN ADVISORY BASIS, OF OUR NAMED EXECUTIVE OFFICER COMPENSATION Management For For 3. APPROVAL OF CLIFFS 2015 EQUITY & INCENTIVE COMPENSATION PLAN Management For For 4. APPROVAL OF CLIFFS 2 Management For For 5. THE RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF CLIFFS TO SERVE FOR THE 2 Management For For THE HARTFORD FINANCIAL SVCS GROUP, INC. Security Meeting Type Annual Ticker Symbol HIG Meeting Date 20-May-2015 ISIN US4165151048 Agenda 934170096 - Management Record Date 23-Mar-2015 Holding Recon Date 23-Mar-2015 City / Country / United States Vote Deadline Date 19-May-2015 SEDOL(s) Quick Code Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: ROBERT B. ALLARDICE, III Management For For 1B. ELECTION OF DIRECTOR: TREVOR FETTER Management For For 1C. ELECTION OF DIRECTOR: KATHRYN A. MIKELLS Management For For 1D. ELECTION OF DIRECTOR: MICHAEL G. MORRIS Management For For 1E. ELECTION OF DIRECTOR: THOMAS A. RENYI Management For For 1F. ELECTION OF DIRECTOR: JULIE G. RICHARDSON Management For For 1G. ELECTION OF DIRECTOR: TERESA W. ROSEBOROUGH Management For For 1H. ELECTION OF DIRECTOR: VIRGINIA P. RUESTERHOLZ Management For For 1I. ELECTION OF DIRECTOR: CHARLES B. STRAUSS Management For For 1J. ELECTION OF DIRECTOR: CHRISTOPHER J. SWIFT Management For For 1K. ELECTION OF DIRECTOR: H. PATRICK SWYGERT Management For For 2. RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE (DUE TO SPACE LIMITS, SEE PROXY STATEMENT FOR FULL PROPOSAL) Management For For 3. MANAGEMENT PROPOSAL TO APPROVE, ON A NON-BINDING ADVISORY BASIS, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE COMPANY'S PROXY STATEMENT Management For For PPL CORPORATION Security 69351T106 Meeting Type Annual Ticker Symbol PPL Meeting Date 20-May-2015 ISIN US69351T1060 Agenda 934174323 - Management Record Date 27-Feb-2015 Holding Recon Date 27-Feb-2015 City / Country / United States Vote Deadline Date 19-May-2015 SEDOL(s) Quick Code Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: RODNEY C. ADKINS Management For For 1B. ELECTION OF DIRECTOR: FREDERICK M. BERNTHAL Management For For 1C. ELECTION OF DIRECTOR: JOHN W. CONWAY Management For For 1D. ELECTION OF DIRECTOR: PHILIP G. COX Management For For 1E. ELECTION OF DIRECTOR: STEVEN G. ELLIOTT Management For For 1F. ELECTION OF DIRECTOR: LOUISE K. GOESER Management For For 1G. ELECTION OF DIRECTOR: STUART E. GRAHAM Management For For 1H. ELECTION OF DIRECTOR: RAJA RAJAMANNAR Management For For 1I. ELECTION OF DIRECTOR: CRAIG A. ROGERSON Management For For 1J. ELECTION OF DIRECTOR: WILLIAM H. SPENCE Management For For 1K. ELECTION OF DIRECTOR: NATICA VON ALTHANN Management For For 1L. ELECTION OF DIRECTOR: KEITH H. WILLIAMSON Management For For 1M. ELECTION OF DIRECTOR: ARMANDO ZAGALO DE LIMA Management For For 2. AMENDMENT OF COMPANY'S ARTICLES OF INCORPORATION TO PERMIT SHAREOWNERS TO CALL SPECIAL MEETINGS Management For For 3. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION Management For For 4. RATIFICATION OF THE APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For 5. SHAREOWNER PROPOSAL - REQUEST FOR POLITICAL SPENDING REPORT Shareholder Against For 6. SHAREOWNER PROPOSAL - PROXY ACCESS Shareholder Against For 7. SHAREOWNER PROPOSAL - INDEPENDENT BOARD CHAIRMAN Shareholder For Against 8. SHAREOWNER PROPOSAL - CLIMATE CHANGE AND GREENHOUSE GAS REDUCTION Shareholder Against For CRYOLIFE, INC. Security Meeting Type Annual Ticker Symbol CRY Meeting Date 20-May-2015 ISIN US2289031005 Agenda 934200736 - Management Record Date 18-Mar-2015 Holding Recon Date 18-Mar-2015 City / Country / United States Vote Deadline Date 19-May-2015 SEDOL(s) Quick Code Item Proposal Proposed by Vote For/Against Management 1. DIRECTOR Management 1 THOMAS F. ACKERMAN For For 2 JAMES S. BENSON For For 3 DANIEL J. BEVEVINO For For 4 RONALD C. ELKINS, M.D. For For 5 J. PATRICK MACKIN For For 6 RONALD D. MCCALL, ESQ. For For 7 HARVEY MORGAN For For 8 JON W. SALVESON For For 2. TO APPROVE, BY NON-BINDING VOTE, THE COMPENSATION PAID TO CRYOLIFE'S NAMED EXECUTIVE OFFICERS, AS DISCLOSED PURSUANT TO ITEM -K, INCLUDING THE COMPENSATION DISCUSSION AND ANALYSIS, COMPENSATION TABLES, AND NARRATIVE DISCUSSION. Management For For 3. TO APPROVE CERTAIN AMENDMENTS TO THE CRYOLIFE, INC. SECOND AMENDED AND RESTATED 2 Management For For 4. TO RATIFY THE SELECTION OF ERNST & YOUNG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. Management For For CTS CORPORATION Security Meeting Type Annual Ticker Symbol CTS Meeting Date 21-May-2015 ISIN US1265011056 Agenda 934171543 - Management Record Date 24-Mar-2015 Holding Recon Date 24-Mar-2015 City / Country / United States Vote Deadline Date 20-May-2015 SEDOL(s) Quick Code Item Proposal Proposed by Vote For/Against Management 1. DIRECTOR Management 1 W.S. CATLOW For For 2 L.J. CIANCIA For For 3 P.K. COLLAWN For For 4 G. HUNTER For For 5 W.S. JOHNSON For For 6 D.M. MURPHY For For 7 K. O'SULLIVAN For For 8 R.A. PROFUSEK For For 2. APPROVAL, ON AN ADVISORY BASIS, OF THE COMPENSATION OF CTS' NAMED EXECUTIVE OFFICERS. Management For For 3. RATIFICATION OF THE APPOINTMENT OF GRANT THORNTON LLP AS CTS' INDEPENDENT AUDITOR FOR 2015. Management For For CHESAPEAKE ENERGY CORPORATION Security Meeting Type Annual Ticker Symbol CHK Meeting Date 22-May-2015 ISIN US1651671075 Agenda 934177266 - Management Record Date 23-Mar-2015 Holding Recon Date 23-Mar-2015 City / Country / United States Vote Deadline Date 21-May-2015 SEDOL(s) Quick Code Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: ARCHIE W. DUNHAM Management For For 1B. ELECTION OF DIRECTOR: VINCENT J. INTRIERI Management For For 1C. ELECTION OF DIRECTOR: ROBERT D. LAWLER Management For For 1D. ELECTION OF DIRECTOR: JOHN J. LIPINSKI Management For For 1E. ELECTION OF DIRECTOR: R. BRAD MARTIN Management For For 1F. ELECTION OF DIRECTOR: MERRILL A. "PETE" MILLER, JR. Management For For 1G. ELECTION OF DIRECTOR: FREDERIC M. POSES Management For For 1H. ELECTION OF DIRECTOR: KIMBERLY K. QUERREY Management For For 1I. ELECTION OF DIRECTOR: LOUIS A. RASPINO Management For For 1J. ELECTION OF DIRECTOR: THOMAS L. RYAN Management For For 2. TO APPROVE ON AN ADVISORY BASIS OUR NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 3. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. Management For For 4. APPOINTMENT OF ENVIRONMENTAL DIRECTOR. Shareholder Against For 5. CLIMATE CHANGE REPORT. Shareholder Against For 6. POLITICAL SPENDING REPORT. Shareholder Against For 7. CREATION OF BOARD OF DIRECTOR RISK OVERSIGHT COMMITTEE. Shareholder Against For PCTEL, INC. Security 69325Q105 Meeting Type Annual Ticker Symbol PCTI Meeting Date 10-Jun-2015 ISIN US69325Q1058 Agenda 934207348 - Management Record Date 16-Apr-2015 Holding Recon Date 16-Apr-2015 City / Country / United States Vote Deadline Date 09-Jun-2015 SEDOL(s) Quick Code Item Proposal Proposed by Vote For/Against Management 1. DIRECTOR Management 1 CINDY K. ANDREOTTI For For 2 BRIAN J. JACKMAN For For 2. NON-BINDING ADVISORY VOTE TO APPROVE THE COMPANY'S NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 3. THE APPROVAL OF THE AMENDMENT AND RESTATEMENT OF THE 1 Management For For 4. THE RATIFICATION OF THE APPOINTMENT OF GRANT THORNTON LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. Management For For SONY CORPORATION Security Meeting Type Annual Ticker Symbol SNE Meeting Date 23-Jun-2015 ISIN US8356993076 Agenda 934234155 - Management Record Date 30-Mar-2015 Holding Recon Date 30-Mar-2015 City / Country / United States Vote Deadline Date 16-Jun-2015 SEDOL(s) Quick Code Item Proposal Proposed by Vote For/Against Management 1. TO AMEND A PART OF THE ARTICLES OF INCORPORATION. Management For For 2. DIRECTOR Management 1 KAZUO HIRAI For For 2 KENICHIRO YOSHIDA For For 3 KANEMITSU ANRAKU For For 4 OSAMU NAGAYAMA For For 5 TAKAAKI NIMURA For For 6 EIKOH HARADA For For 7 JOICHI ITO For For 8 TIM SCHAAFF For For 9 KAZUO MATSUNAGA For For 10 KOICHI MIYATA For For 11 JOHN V. ROOS For For 12 ERIKO SAKURAI For For 3. TO ISSUE STOCK ACQUISITION RIGHTS FOR THE PURPOSE OF GRANTING STOCK OPTIONS. Management For For GOLD RESOURCE CORPORATION Security 38068T105 Meeting Type Annual Ticker Symbol GORO Meeting Date 25-Jun-2015 ISIN US38068T1051 Agenda 934214266 - Management Record Date 27-Apr-2015 Holding Recon Date 27-Apr-2015 City / Country / United States Vote Deadline Date 24-Jun-2015 SEDOL(s) Quick Code Item Proposal Proposed by Vote For/Against Management 1. DIRECTOR Management 1 BILL M. CONRAD For For 2 JASON D. REID For For 3 TOR FALCK For For 4 GARY C. HUBER For For 2. RATIFY KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2015. Management For For BERWYNCORNERSTONE FUND Proxy Voting Report 01-Jul-2014 to 30-Jun-2015 Vote Summary CA, INC. Security 126783P105 Meeting Type Annual Ticker Symbol CA Meeting Date 30-Jul-14 Item Proposal Proposed by Vote For/Against Management 1 ELECTION OF NOMINEE DIRECTORS Management For For 2. TO RATIFY THE APPOINTMENT OF KPMG LLP AS INDEPENDENT ACCOUNTING FIRM FOR FISCAL YEAR ENDING MARCH 31, 2014 Management For For 3. TO APPROVE, BY NON-BINDING VOTE, THE COMPENSATION OF NAMED EXECUTIVE OFFICERS Management For For TIDEWATER INC. Security Meeting Type Annual Ticker Symbol TDW Meeting Date 31-Jul-14 Item Proposal Proposed by Vote For/Against Management 1 ELECTION OF NOMINEE DIRECTORS Management For For 2. SAY ON PAY VOTE- AN ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION Management For For 3. APPROVAL OF COMPANY'S 2 Management For For 4 RATIFICATION OF THE SELECTION OF DELOITTE & TOUCHE LLP AS INDEPENDENT ACCOUNTING FIRM FOR FISCAL YEAR ENDING MARCH 31, 2015 Management For For SYMANTEC CORPORATION Security Meeting Type Annual Ticker Symbol SYMC Meeting Date 28-Oct-2014 ISIN US8715031089 Agenda 934073127 - Management Record Date 29-Aug-2014 Holding Recon Date 29-Aug-2014 City / Country / United States Vote Deadline Date 27-Oct-2014 SEDOL(s) Quick Code Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: MICHAEL A. BROWN Management For For 1B. ELECTION OF DIRECTOR: FRANK E. DANGEARD Management For For 1C. ELECTION OF DIRECTOR: GERALDINE B. LAYBOURNE Management For For 1D. ELECTION OF DIRECTOR: DAVID L. MAHONEY Management For For 1E. ELECTION OF DIRECTOR: ROBERT S. MILLER Management For For 1F. ELECTION OF DIRECTOR: ANITA M. SANDS Management For For 1G. ELECTION OF DIRECTOR: DANIEL H. SCHULMAN Management For For 1H. ELECTION OF DIRECTOR: V. PAUL UNRUH Management For For 1I. ELECTION OF DIRECTOR: SUZANNE M. VAUTRINOT Management For For 2. RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 Management For For 3. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management For For MICROSOFT CORPORATION Security Meeting Type Annual Ticker Symbol MSFT Meeting Date 03-Dec-2014 ISIN US5949181045 Agenda 934087708 - Management Record Date 30-Sep-2014 Holding Recon Date 30-Sep-2014 City / Country / United States Vote Deadline Date 02-Dec-2014 SEDOL(s) Quick Code Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: WILLIAM H. GATES III Management For For 1B. ELECTION OF DIRECTOR: MARIA M. KLAWE Management For For 1C. ELECTION OF DIRECTOR: TERI L. LIST- STOLL Management For For 1D. ELECTION OF DIRECTOR: G. MASON MORFIT Management For For 1E. ELECTION OF DIRECTOR: SATYA NADELLA Management For For 1F. ELECTION OF DIRECTOR: CHARLES H. NOSKI Management For For 1G. ELECTION OF DIRECTOR: HELMUT PANKE Management For For 1H. ELECTION OF DIRECTOR: CHARLES W. SCHARF Management For For 1I. ELECTION OF DIRECTOR: JOHN W. STANTON Management For For 1J. ELECTION OF DIRECTOR: JOHN W. THOMPSON Management For For 2. ADVISORY VOTE ON EXECUTIVE COMPENSATION Management For For 3. RATIFICATION OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT AUDITOR FOR FISCAL YEAR 2015 Management For For 4. SHAREHOLDER PROPOSAL - PROXY ACCESS FOR SHAREHOLDERS Shareholder For Against HARMAN INTERNATIONAL INDUSTRIES, INC. Security Meeting Type Annual Ticker Symbol HAR Meeting Date 03-Dec-2014 ISIN US4130861093 Agenda 934088736 - Management Record Date 07-Oct-2014 Holding Recon Date 07-Oct-2014 City / Country / United States Vote Deadline Date 02-Dec-2014 SEDOL(s) Quick Code Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: ADRIANE M. BROWN Management For For 1B. ELECTION OF DIRECTOR: JOHN W. DIERCKSEN Management For For 1C. ELECTION OF DIRECTOR: ANN M. KOROLOGOS Management For For 1D. ELECTION OF DIRECTOR: EDWARD H. MEYER Management For For 1E. ELECTION OF DIRECTOR: DINESH C. PALIWAL Management For For 1F. ELECTION OF DIRECTOR: KENNETH M. REISS Management For For 1G. ELECTION OF DIRECTOR: HELLENE S. RUNTAGH Management For For 1H. ELECTION OF DIRECTOR: FRANK S. SKLARSKY Management For For 1I. ELECTION OF DIRECTOR: GARY G. STEEL Management For For 2. RATIFY THE APPOINTMENT OF KPMG LLP FOR FISCAL 2015. Management For For 3. TO APPROVE, BY NON-BINDING VOTE, EXECUTIVE COMPENSATION. Management For For THOR INDUSTRIES, INC. Security Meeting Type Annual Ticker Symbol THO Meeting Date 09-Dec-2014 ISIN US8851601018 Agenda 934095313 - Management Record Date 20-Oct-2014 Holding Recon Date 20-Oct-2014 City / Country / United States Vote Deadline Date 08-Dec-2014 SEDOL(s) Quick Code Item Proposal Proposed by Vote For/Against Management 1. DIRECTOR Management 1 J. ALLEN KOSOWSKY For For 2 JAN H. SUWINSKI For For 3 WILSON JONES For For 2. PROPOSAL TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2015. Management For For 3. SAY ON PAY - PROPOSAL TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS (ADVISORY VOTE). Management For For GLAXOSMITHKLINE PLC Security 37733W105 Meeting Type Annual Ticker Symbol GSK Meeting Date 18-Dec-2014 ISIN US37733W1053 Agenda 934104491 - Management Record Date 18-Nov-2014 Holding Recon Date 18-Nov-2014 City / Country / United States Vote Deadline Date 15-Dec-2014 SEDOL(s) Quick Code Item Proposal Proposed by Vote For/Against Management 1. TO APPROVE THE PROPOSED MAJOR TRANSACTION WITH NOVARTIS AG. Management For For JACOBS ENGINEERING GROUP INC. Security Meeting Type Annual Ticker Symbol JEC Meeting Date 29-Jan-2015 ISIN US4698141078 Agenda 934108350 - Management Record Date 01-Dec-2014 Holding Recon Date 01-Dec-2014 City / Country / United States Vote Deadline Date 28-Jan-2015 SEDOL(s) Quick Code Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: JOSEPH R. BRONSON Management For For 1B. ELECTION OF DIRECTOR: JUAN JOSE SUAREZ COPPEL Management For For 1C. ELECTION OF DIRECTOR: PETER J. ROBERTSON Management For For 1D. ELECTION OF DIRECTOR: NOEL G. WATSON Management For For 2. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 3. TO APPROVE, BY NON-BINDING VOTE, THE COMPANY'S EXECUTIVE COMPENSATION. Management For For HELMERICH & PAYNE, INC. Security Meeting Type Annual Ticker Symbol HP Meeting Date 04-Mar-2015 ISIN US4234521015 Agenda 934119480 - Management Record Date 09-Jan-2015 Holding Recon Date 09-Jan-2015 City / Country / United States Vote Deadline Date 03-Mar-2015 SEDOL(s) Quick Code Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: WILLIAM L. ARMSTRONG Management For For 1B. ELECTION OF DIRECTOR: RANDY A. FOUTCH Management For For 1C. ELECTION OF DIRECTOR: HANS HELMERICH Management For For 1D. ELECTION OF DIRECTOR: JOHN W. LINDSAY Management For For 1E. ELECTION OF DIRECTOR: PAULA MARSHALL Management For For 1F. ELECTION OF DIRECTOR: THOMAS A. PETRIE Management For For 1G. ELECTION OF DIRECTOR: DONALD F. ROBILLARD, JR. Management For For 1H. ELECTION OF DIRECTOR: FRANCIS ROONEY Management For For 1I. ELECTION OF DIRECTOR: EDWARD B. RUST, JR. Management For For 1J. ELECTION OF DIRECTOR: JOHN D. ZEGLIS Management For For 2. RATIFICATION OF ERNST & YOUNG LLP AS AUDITORS FOR 2015. Management For For 3. ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For HEWLETT-PACKARD COMPANY Security Meeting Type Annual Ticker Symbol HPQ Meeting Date 18-Mar-2015 ISIN US4282361033 Agenda 934122285 - Management Record Date 20-Jan-2015 Holding Recon Date 20-Jan-2015 City / Country / United States Vote Deadline Date 17-Mar-2015 SEDOL(s) Quick Code Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: MARC L. ANDREESSEN Management Against Against 1B. ELECTION OF DIRECTOR: SHUMEET BANERJI Management For For 1C. ELECTION OF DIRECTOR: ROBERT R. BENNETT Management For For 1D. ELECTION OF DIRECTOR: RAJIV L. GUPTA Management For For 1E. ELECTION OF DIRECTOR: KLAUS KLEINFELD Management For For 1F. ELECTION OF DIRECTOR: RAYMOND J. LANE Management For For 1G. ELECTION OF DIRECTOR: ANN M. LIVERMORE Management For For 1H. ELECTION OF DIRECTOR: RAYMOND E. OZZIE Management For For 1I. ELECTION OF DIRECTOR: GARY M. REINER Management For For 1J. ELECTION OF DIRECTOR: PATRICIA F. RUSSO Management For For 1K. ELECTION OF DIRECTOR: JAMES A. SKINNER Management For For 1L. ELECTION OF DIRECTOR: MARGARET C. WHITMAN Management For For TO RATIFY THE APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING OCTOBER 31, 2015. Management For For ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management For For STOCKHOLDER PROPOSAL RELATED TO ACTION BY WRITTEN CONSENT OF STOCKHOLDERS Shareholder For Against CARNIVAL CORPORATION Security Meeting Type Annual Ticker Symbol CCL Meeting Date 14-Apr-2015 ISIN PA1436583006 Agenda 934130674 - Management Record Date 13-Feb-2015 Holding Recon Date 13-Feb-2015 City / Country / United States Vote Deadline Date 13-Apr-2015 SEDOL(s) Quick Code Item Proposal Proposed by Vote For/Against Management 1. TO RE-ELECT MICKY ARISON AS A DIRECTOR OF CARNIVAL CORPORATION AND AS A DIRECTOR OF CARNIVAL PLC. Management For For 2. TO RE-ELECT SIR JONATHON BAND AS A DIRECTOR OF CARNIVAL CORPORATION AND AS A DIRECTOR OF CARNIVAL PLC. Management For For 3. TO RE-ELECT ARNOLD W. DONALD AS A DIRECTOR OF CARNIVAL CORPORATION AND AS A DIRECTOR OF CARNIVAL PLC. Management For For 4. TO RE-ELECT RICHARD J. GLASIER AS A DIRECTOR OF CARNIVAL CORPORATION AND AS A DIRECTOR OF CARNIVAL PLC. Management For For 5. TO RE-ELECT DEBRA KELLY-ENNIS AS A DIRECTOR OF CARNIVAL CORPORATION AND AS A DIRECTOR OF CARNIVAL PLC. Management For For 6. TO RE-ELECT SIR JOHN PARKER AS A DIRECTOR OF CARNIVAL CORPORATION AND AS A DIRECTOR OF CARNIVAL PLC. Management For For 7. TO RE-ELECT STUART SUBOTNICK AS A DIRECTOR OF CARNIVAL CORPORATION AND AS A DIRECTOR OF CARNIVAL PLC. Management For For 8. TO RE-ELECT LAURA WEIL AS A DIRECTOR OF CARNIVAL CORPORATION AND AS A DIRECTOR OF CARNIVAL PLC. Management For For 9. TO RE-ELECT RANDALL J. WEISENBURGER AS A DIRECTOR OF CARNIVAL CORPORATION AND AS A DIRECTOR OF CARNIVAL PLC. Management For For TO RE-APPOINT THE UK FIRM OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT AUDITORS FOR CARNIVAL PLC AND TO RATIFY THE SELECTION OF THE U.S. FIRM OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED CERTIFIED PUBLIC ACCOUNTING FIRM FOR CARNIVAL CORPORATION. Management For For TO AUTHORIZE THE AUDIT COMMITTEE OF CARNIVAL PLC TO AGREE TO THE REMUNERATION OF THE INDEPENDENT AUDITORS OF CARNIVAL PLC. Management For For TO RECEIVE THE UK ACCOUNTS AND REPORTS OF THE DIRECTORS AND AUDITORS OF CARNIVAL PLC FOR THE YEAR ENDED NOVEMBER 30, 2014 (IN ACCORDANCE WITH LEGAL REQUIREMENTS APPLICABLE TO UK COMPANIES). Management For For TO APPROVE THE FISCAL 2& PLC (IN ACCORDANCE WITH LEGAL REQUIREMENTS APPLICABLE TO U.S. COMPANIES). Management For For TO APPROVE THE CARNIVAL PLC DIRECTORS' REMUNERATION REPORT FOR THE YEAR ENDED NOVEMBER 30, 2014 (IN ACCORDANCE WITH LEGAL REQUIREMENTS APPLICABLE TO UK COMPANIES). Management For For TO APPROVE THE GIVING OF AUTHORITY FOR THE ALLOTMENT OF NEW SHARES BY CARNIVAL PLC (IN ACCORDANCE WITH CUSTOMARY PRACTICE FOR UK COMPANIES). Management For For TO APPROVE THE DISAPPLICATION OF PRE- EMPTION RIGHTS IN RELATION TO THE ALLOTMENT OF NEW SHARES BY CARNIVAL PLC (IN ACCORDANCE WITH CUSTOMARY PRACTICE FOR UK COMPANIES). Management For For TO APPROVE A GENERAL AUTHORITY FOR CARNIVAL PLC TO BUY BACK CARNIVAL PLC ORDINARY SHARES IN THE OPEN MARKET (IN ACCORDANCE WITH LEGAL REQUIREMENTS APPLICABLE TO UK COMPANIES DESIRING TO IMPLEMENT SHARE BUY BACK PROGRAMS). Management For For FLIR SYSTEMS, INC. Security Meeting Type Annual Ticker Symbol FLIR Meeting Date 24-Apr-2015 ISIN US3024451011 Agenda 934133050 - Management Record Date 23-Feb-2015 Holding Recon Date 23-Feb-2015 City / Country / United States Vote Deadline Date 23-Apr-2015 SEDOL(s) Quick Code Item Proposal Proposed by Vote For/Against Management ELECTION OF DIRECTOR: WILLIAM W. CROUCH Management For For ELECTION OF DIRECTOR: CATHERINE A. HALLIGAN Management For For ELECTION OF DIRECTOR: EARL R. LEWIS Management For For ELECTION OF DIRECTOR: ANGUS L. MACDONALD Management For For ELECTION OF DIRECTOR: CATHY A. STAUFFER Management For For ELECTION OF DIRECTOR: ANDREW C. TEICH Management For For ELECTION OF DIRECTOR: STEVEN E. WYNNE Management For For 2 TO RATIFY THE APPOINTMENT BY THE AUDIT COMMITTEE OF THE COMPANY'S BOARD OF DIRECTORS OF KPMG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. Management For For 3 THE STOCKHOLDER PROPOSAL REGARDING AN AMENDMENT TO THE COMPANY'S SECOND RESTATED ARTICLES OF INCORPORATION AS INCLUDED IN THE PROXY STATEMENT. Shareholder Against For WELLS FARGO & COMPANY Security Meeting Type Annual Ticker Symbol WFC Meeting Date 28-Apr-2015 ISIN US9497461015 Agenda 934141374 - Management Record Date 03-Mar-2015 Holding Recon Date 03-Mar-2015 City / Country / United States Vote Deadline Date 27-Apr-2015 SEDOL(s) Quick Code Item Proposal Proposed by Vote For/Against Management 1A) ELECTION OF DIRECTOR: JOHN D. BAKER II Management For For 1B) ELECTION OF DIRECTOR: ELAINE L. CHAO Management For For 1C) ELECTION OF DIRECTOR: JOHN S. CHEN Management For For 1D) ELECTION OF DIRECTOR: LLOYD H. DEAN Management For For 1E) ELECTION OF DIRECTOR: ELIZABETH A. DUKE Management For For 1F) ELECTION OF DIRECTOR: SUSAN E. ENGEL Management For For 1G) ELECTION OF DIRECTOR: ENRIQUE HERNANDEZ, JR. Management For For 1H) ELECTION OF DIRECTOR: DONALD M. JAMES Management For For 1I) ELECTION OF DIRECTOR: CYNTHIA H. MILLIGAN Management For For 1J) ELECTION OF DIRECTOR: FEDERICO F. PENA Management For For 1K) ELECTION OF DIRECTOR: JAMES H. QUIGLEY Management For For 1L) ELECTION OF DIRECTOR: JUDITH M. RUNSTAD Management For For 1M) ELECTION OF DIRECTOR: STEPHEN W. SANGER Management For For 1N) ELECTION OF DIRECTOR: JOHN G. STUMPF Management For For 1O) ELECTION OF DIRECTOR: SUSAN G. SWENSON Management For For 1P) ELECTION OF DIRECTOR: SUZANNE M. VAUTRINOT Management For For 2. VOTE ON AN ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION. Management For For 3. RATIFY THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2015. Management For For 4. ADOPT A POLICY TO REQUIRE AN INDEPENDENT CHAIRMAN. Shareholder For Against 5. PROVIDE A REPORT ON THE COMPANY'S LOBBYING POLICIES AND PRACTICES. Shareholder Against For EXELON CORPORATION Security 30161N101 Meeting Type Annual Ticker Symbol EXC Meeting Date 28-Apr-2015 ISIN US30161N1019 Agenda 934142744 - Management Record Date 10-Mar-2015 Holding Recon Date 10-Mar-2015 City / Country / United States Vote Deadline Date 27-Apr-2015 SEDOL(s) Quick Code Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: ANTHONY K. ANDERSON Management For For 1B. ELECTION OF DIRECTOR: ANN C. BERZIN Management For For 1C. ELECTION OF DIRECTOR: JOHN A. CANNING, JR. Management For For 1D. ELECTION OF DIRECTOR: CHRISTOPHER M. CRANE Management For For 1E. ELECTION OF DIRECTOR: YVES C. DE BALMANN Management For For 1F. ELECTION OF DIRECTOR: NICHOLAS DEBENEDICTIS Management For For 1G. ELECTION OF DIRECTOR: PAUL L. JOSKOW Management For For 1H. ELECTION OF DIRECTOR: ROBERT J. LAWLESS Management For For 1I. ELECTION OF DIRECTOR: RICHARD W. MIES Management For For 1J. ELECTION OF DIRECTOR: WILLIAM C. RICHARDSON Management For For 1K. ELECTION OF DIRECTOR: JOHN W. ROGERS, JR. Management For For 1L. ELECTION OF DIRECTOR: MAYO A. SHATTUCK III Management For For 1M. ELECTION OF DIRECTOR: STEPHEN D. STEINOUR Management For For 2. THE RATIFICATION OF PRICEWATERHOUSECOOPERS LLP AS EXELON'S INDEPENDENT AUDITOR FOR 2015. Management For For 3. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management For For 4. APPROVE PERFORMANCE MEASURES IN THE 2011 LONG-TERM INCENTIVE PLAN. Management For For 5. MANAGEMENT PROPOSAL REGARDING PROXY ACCESS. Management For For 6. SHAREHOLDER PROPOSAL REGARDING PROXY ACCESS. Shareholder Against For CORNING INCORPORATED Security Meeting Type Annual Ticker Symbol GLW Meeting Date 30-Apr-2015 ISIN US2193501051 Agenda 934138199 - Management Record Date 02-Mar-2015 Holding Recon Date 02-Mar-2015 City / Country / United States Vote Deadline Date 29-Apr-2015 SEDOL(s) Quick Code Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: DONALD W. BLAIR Management For For 1B. ELECTION OF DIRECTOR: STEPHANIE A. BURNS Management For For 1C. ELECTION OF DIRECTOR: JOHN A. CANNING, JR. Management For For 1D. ELECTION OF DIRECTOR: RICHARD T. CLARK Management For For 1E. ELECTION OF DIRECTOR: ROBERT F. CUMMINGS, JR. Management For For 1F. ELECTION OF DIRECTOR: JAMES B. FLAWS Management For For 1G. ELECTION OF DIRECTOR: DEBORAH A. HENRETTA Management For For 1H. ELECTION OF DIRECTOR: DANIEL P. HUTTENLOCHER Management For For 1I. ELECTION OF DIRECTOR: KURT M. LANDGRAF Management For For 1J. ELECTION OF DIRECTOR: KEVIN J. MARTIN Management For For 1K. ELECTION OF DIRECTOR: DEBORAH D. RIEMAN Management For For 1L. ELECTION OF DIRECTOR: HANSEL E. TOOKES II Management For For 1M. ELECTION OF DIRECTOR: WENDELL P. WEEKS Management For For 1N. ELECTION OF DIRECTOR: MARK S. WRIGHTON Management For For 2. RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS CORNING'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. Management For For 3. ADVISORY VOTE TO APPROVE THE COMPANY'S EXECUTIVE COMPENSATION. Management For For 4. HOLY LAND PRINCIPLES SHAREHOLDER PROPOSAL. Shareholder Against For SUNCOR ENERGY INC. Security Meeting Type Annual Ticker Symbol SU Meeting Date 30-Apr-2015 ISIN CA8672241079 Agenda 934148366 - Management Record Date 04-Mar-2015 Holding Recon Date 04-Mar-2015 City / Country / Canada Vote Deadline Date 27-Apr-2015 SEDOL(s) Quick Code Item Proposal Proposed by Vote For/Against Management 01 DIRECTOR Management 1 MEL E. BENSON For For 2 JACYNTHE CÔTÉ For For 3 DOMINIC D'ALESSANDRO For For 4 W. DOUGLAS FORD For For 5 JOHN D. GASS For For 6 JOHN R. HUFF For For 7 MAUREEN MCCAW For For 8 MICHAEL W. O'BRIEN For For 9 JAMES W. SIMPSON For For 10 EIRA M. THOMAS For For 11 STEVEN W. WILLIAMS For For 12 MICHAEL M. WILSON For For 02 RE-APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS AUDITOR OF SUNCOR ENERGY INC. FOR THE ENSUING YEAR. Management For For 03 TO CONFIRM AMENDMENTS TO BY-LAW NO. 1 OF SUNCOR ENERGY INC., AS DESCRIBED IN THE MANAGEMENT PROXY CIRCULAR OF SUNCOR ENERGY INC. DATED FEBRUARY 26, 2015. Management For For 04 TO CONFIRM AMENDED AND RESTATED BY- LAW NO. 2 OF SUNCOR ENERGY INC., AS DESCRIBED IN THE MANAGEMENT PROXY CIRCULAR OF SUNCOR ENERGY INC. DATED FEBRUARY 26, 2015. Management For For 05 TO ACCEPT THE APPROACH TO EXECUTIVE COMPENSATION DISCLOSED IN THE MANAGEMENT PROXY CIRCULAR OF SUNCOR ENERGY INC. DATED FEBRUARY 26, 2015. Management For For ALCOA INC. Security Meeting Type Annual Ticker Symbol AA Meeting Date 01-May-2015 ISIN US0138171014 Agenda 934136551 - Management Record Date 20-Feb-2015 Holding Recon Date 20-Feb-2015 City / Country / United States Vote Deadline Date 30-Apr-2015 SEDOL(s) Quick Code Item Proposal Proposed by Vote For/Against Management ELECTION OF DIRECTOR: KATHRYN S. FULLER Management For For ELECTION OF DIRECTOR: L. RAFAEL REIF Management For For ELECTION OF DIRECTOR: PATRICIA F. RUSSO Management For For ELECTION OF DIRECTOR: ERNESTO ZEDILLO Management For For 2. RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2015 Management For For 3. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION Management For For ALLEGHENY TECHNOLOGIES INCORPORATED Security 01741R102 Meeting Type Annual Ticker Symbol ATI Meeting Date 01-May-2015 ISIN US01741R1023 Agenda 934150056 - Management Record Date 09-Mar-2015 Holding Recon Date 09-Mar-2015 City / Country / United States Vote Deadline Date 30-Apr-2015 SEDOL(s) Quick Code Item Proposal Proposed by Vote For/Against Management 1. DIRECTOR Management 1 DIANE C. CREEL* For For 2 JOHN R. PIPSKI* For For 3 JAMES E. ROHR* For For 4 DAVID J. MOREHOUSE# For For 2. APPROVAL OF THE COMPANY'S 2 Management For For 3. ADVISORY VOTE TO APPROVE THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For 4. RATIFICATION OF THE SELECTION OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS FOR 2015. Management For For PEABODY ENERGY CORPORATION Security Meeting Type Annual Ticker Symbol BTU Meeting Date 04-May-2015 ISIN US7045491047 Agenda 934151414 - Management Record Date 12-Mar-2015 Holding Recon Date 12-Mar-2015 City / Country / United States Vote Deadline Date 01-May-2015 SEDOL(s) Quick Code Item Proposal Proposed by Vote For/Against Management 1. DIRECTOR Management 1 GREGORY H. BOYCE Withheld Against 2 WILLIAM A. COLEY Withheld Against 3 WILLIAM E. JAMES Withheld Against 4 ROBERT B. KARN III Withheld Against 5 GLENN L. KELLOW For For 6 HENRY E. LENTZ Withheld Against 7 ROBERT A. MALONE Withheld Against 8 WILLIAM C. RUSNACK Withheld Against 9 MICHAEL W. SUTHERLIN Withheld Against 10 JOHN F. TURNER Withheld Against 11 SANDRA A. VAN TREASE Withheld Against 12 HEATHER A. WILSON Withheld Against 2. RATIFICATION OF APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2015. Management For For 3. APPROVAL, ON AN ADVISORY BASIS, OF OUR NAMED EXECUTIVE OFFICERS' COMPENSATION. Management Against Against 4. APPROVAL OF OUR 2015 LONG-TERM INCENTIVE PLAN. Management For For 5. SHAREHOLDER PROPOSAL ON PROXY ACCESS. Shareholder Against For ASSURED GUARANTY LTD. Security G0585R106 Meeting Type Annual Ticker Symbol AGO Meeting Date 06-May-2015 ISIN BMG0585R1060 Agenda 934140245 - Management Record Date 09-Mar-2015 Holding Recon Date 09-Mar-2015 City / Country / Bermuda Vote Deadline Date 05-May-2015 SEDOL(s) Quick Code Item Proposal Proposed by Vote For/Against Management 1. DIRECTOR Management 1 FRANCISCO L. BORGES* For For 2 G. LAWRENCE BUHL* For For 3 STEPHEN A. COZEN* For For 4 DOMINIC J. FREDERICO* For For 5 BONNIE L. HOWARD* For For 6 PATRICK W. KENNY* For For 7 SIMON W. LEATHES* For For 8 MICHAEL T. O'KANE* For For 9 YUKIKO OMURA* For For 10 HOWARD W. ALBERT# For For 11 ROBERT A. BAILENSON# For For 12 RUSSELL B. BREWER II# For For 13 GARY BURNET# For For 14 STEPHEN DONNARUMMA# For For 15 DOMINIC J. FREDERICO# For For 16 JAMES M. MICHENER# For For 2. TO VOTE, ON AN ADVISORY BASIS, ON EXECUTIVE COMPENSATION. Management For For 3. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP ("PWC") AS THE COMPANY'S INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. Management For For 4. AUTHORIZING THE COMPANY TO VOTE FOR THE RATIFICATION OF THE APPOINTMENT OF PWC AS AG RE'S INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. Management For For GLAXOSMITHKLINE PLC Security 37733W105 Meeting Type Annual Ticker Symbol GSK Meeting Date 07-May-2015 ISIN US37733W1053 Agenda 934158800 - Management Record Date 18-Mar-2015 Holding Recon Date 18-Mar-2015 City / Country / United States Vote Deadline Date 28-Apr-2015 SEDOL(s) Quick Code Item Proposal Proposed by Vote For/Against Management 1. TO RECEIVE THE 2 Management For For 2. TO APPROVE THE ANNUAL REMUNERATION REPORT Management For For 3. TO ELECT SIR PHILIP HAMPTON AS A DIRECTOR Management For For 4. TO ELECT URS ROHNER AS A DIRECTOR Management For For 5. TO RE-ELECT SIR ANDREW WITTY AS A DIRECTOR Management For For 6. TO RE-ELECT PROFESSOR SIR ROY ANDERSON AS A DIRECTOR Management For For 7. TO RE-ELECT DR STEPHANIE BURNS AS A DIRECTOR Management For For 8. TO RE-ELECT STACEY CARTWRIGHT AS A DIRECTOR Management For For 9. TO RE-ELECT SIMON DINGEMANS AS A DIRECTOR Management For For TO RE-ELECT LYNN ELSENHANS AS A DIRECTOR Management For For TO RE-ELECT JUDY LEWENT AS A DIRECTOR Management For For TO RE-ELECT SIR DERYCK MAUGHAN AS A DIRECTOR Management For For TO RE-ELECT DR DANIEL PODOLSKY AS A DIRECTOR Management For For TO RE-ELECT DR MONCEF SLAOUI AS A DIRECTOR Management For For TO RE-ELECT HANS WIJERS AS A DIRECTOR Management For For TO RE-APPOINT AUDITORS Management For For TO DETERMINE REMUNERATION OF AUDITORS Management For For TO AUTHORISE THE COMPANY AND ITS SUBSIDIARIES TO MAKE DONATIONS TO POLITICAL ORGANISATIONS AND INCUR POLITICAL EXPENDITURE Management For For TO AUTHORISE ALLOTMENT OF SHARES Management For For TO DISAPPLY PRE-EMPTION RIGHTS (SPECIAL RESOLUTION) Management For For TO AUTHORISE THE COMPANY TO PURCHASE ITS OWN SHARES (SPECIAL RESOLUTION) Management For For TO AUTHORISE EXEMPTION FROM STATEMENT OF NAME OF SENIOR STATUTORY AUDITOR Management For For TO AUTHORISE REDUCED NOTICE OF A GENERAL MEETING OTHER THAN AN AGM (SPECIAL RESOLUTION) Management For For TO APPROVE THE GSK SHARE VALUE PLAN Management For For ITRON, INC. Security Meeting Type Annual Ticker Symbol ITRI Meeting Date 08-May-2015 ISIN US4657411066 Agenda 934136741 - Management Record Date 04-Mar-2015 Holding Recon Date 04-Mar-2015 City / Country / United States Vote Deadline Date 07-May-2015 SEDOL(s) Quick Code Item Proposal Proposed by Vote For/Against Management ELECTION OF DIRECTOR: KIRBY A. DYESS Management For For ELECTION OF DIRECTOR: PHILIP C. MEZEY Management For For ELECTION OF DIRECTOR: DANIEL S. PELINO Management For For ELECTION OF DIRECTOR: TIMOTHY M. LEYDEN Management For For 2. PROPOSAL TO RE-APPROVE THE ITRON, INC. EXECUTIVE MANAGEMENT INCENTIVE PLAN. Management For For 3. PROPOSAL TO APPROVE THE ADVISORY (NON-BINDING) RESOLUTION RELATING TO EXECUTIVE COMPENSATION. Management For For 4. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2015. Management For For PITNEY BOWES INC. Security Meeting Type Annual Ticker Symbol PBI Meeting Date 11-May-2015 ISIN US7244791007 Agenda 934150424 - Management Record Date 13-Mar-2015 Holding Recon Date 13-Mar-2015 City / Country / United States Vote Deadline Date 08-May-2015 SEDOL(s) Quick Code Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: LINDA G. ALVARADO Management For For 1B. ELECTION OF DIRECTOR: ANNE M. BUSQUET Management For For 1C. ELECTION OF DIRECTOR: ROGER FRADIN Management For For 1D. ELECTION OF DIRECTOR: ANNE SUTHERLAND FUCHS Management For For 1E. ELECTION OF DIRECTOR: S. DOUGLAS HUTCHESON Management For For 1F. ELECTION OF DIRECTOR: MARC B. LAUTENBACH Management For For 1G. ELECTION OF DIRECTOR: EDUARDO R. MENASCE Management For For 1H. ELECTION OF DIRECTOR: MICHAEL I. ROTH Management For For 1I. ELECTION OF DIRECTOR: DAVID L. SHEDLARZ Management For For 1J. ELECTION OF DIRECTOR: DAVID B. SNOW, JR. Management For For 2. RATIFICATION OF THE AUDIT COMMITTEE'S APPOINTMENT OF THE INDEPENDENT ACCOUNTANTS FOR 2015. Management For For 3. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management For For ADTRAN INC Security 00738A106 Meeting Type Annual Ticker Symbol ADTN Meeting Date 13-May-2015 ISIN US00738A1060 Agenda 934159713 - Management Record Date 16-Mar-2015 Holding Recon Date 16-Mar-2015 City / Country / United States Vote Deadline Date 12-May-2015 SEDOL(s) Quick Code Item Proposal Proposed by Vote For/Against Management 1. DIRECTOR Management 1 THOMAS R. STANTON For For 2 H. FENWICK HUSS For For 3 WILLIAM L. MARKS For For 4 BALAN NAIR For For 5 ROY J. NICHOLS For For 6 KATHRYN A. WALKER For For 2. SAY-ON-PAY RESOLUTIONS, NON-BINDING APPROVAL OF THE EXECUTIVE COMPENSATION POLICIES AND PROCEDURES OF ADTRAN AS WELL AS THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS. Management For For 3. RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF ADTRAN FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. Management For For 4. APPROVE THE ADTRAN, INC. 2 Management For For NUCOR CORPORATION Security Meeting Type Annual Ticker Symbol NUE Meeting Date 14-May-2015 ISIN US6703461052 Agenda 934158052 - Management Record Date 16-Mar-2015 Holding Recon Date 16-Mar-2015 City / Country / United States Vote Deadline Date 13-May-2015 SEDOL(s) Quick Code Item Proposal Proposed by Vote For/Against Management 1. DIRECTOR Management 1 JOHN J. FERRIOLA For For 2 HARVEY B. GANTT For For 3 GREGORY J. HAYES For For 4 VICTORIA F. HAYNES, PHD For For 5 BERNARD L. KASRIEL For For 6 CHRISTOPHER J. KEARNEY For For 7 RAYMOND J. MILCHOVICH For For 8 JOHN H. WALKER For For 2. RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS NUCOR'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2015 Management For For 3. STOCKHOLDER PROPOSAL REGARDING NUCOR'S LOBBYING AND CORPORATE SPENDING ON POLITICAL CONTRIBUTIONS Shareholder Against For THE MOSAIC COMPANY Security 61945C103 Meeting Type Annual Ticker Symbol MOS Meeting Date 14-May-2015 ISIN US61945C1036 Agenda 934163938 - Management Record Date 18-Mar-2015 Holding Recon Date 18-Mar-2015 City / Country / United States Vote Deadline Date 13-May-2015 SEDOL(s) Quick Code Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR FOR TERM EXPIRING IN 2016: NANCY E. COOPER Management For For 1B. ELECTION OF DIRECTOR FOR TERM EXPIRING IN 2016: GREGORY L. EBEL Management For For 1C. ELECTION OF DIRECTOR FOR TERM EXPIRING IN 2016: DENISE C. JOHNSON Management For For 1D. ELECTION OF DIRECTOR FOR TERM EXPIRING IN 2016: ROBERT L. LUMPKINS Management For For 1E. ELECTION OF DIRECTOR FOR TERM EXPIRING IN 2016: WILLIAM T. MONAHAN Management For For 1F. ELECTION OF DIRECTOR FOR TERM EXPIRING IN 2016: JAMES L. POPOWICH Management For For 1G. ELECTION OF DIRECTOR FOR TERM EXPIRING IN 2016: JAMES T. PROKOPANKO Management For For 1H. ELECTION OF DIRECTOR FOR TERM EXPIRING IN 2016: STEVEN M. SEIBERT Management For For 2. RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM TO AUDIT OUR FINANCIAL STATEMENTS AS OF AND FOR THE YEAR ENDING DECEMBER 31, 2, 2015, AS RECOMMENDED BY OUR AUDIT COMMITTEE. Management For For 3. A NON-BINDING ADVISORY VOTE ON THE COMPENSATION PAID TO OUR NAMED EXECUTIVE OFFICERS AS DESCRIBED IN THE PROXY ("SAY-ON-PAY"). Management For For QUEST DIAGNOSTICS INCORPORATED Security 74834L100 Meeting Type Annual Ticker Symbol DGX Meeting Date 15-May-2015 ISIN US74834L1008 Agenda 934187609 - Management Record Date 16-Mar-2015 Holding Recon Date 16-Mar-2015 City / Country / United States Vote Deadline Date 14-May-2015 SEDOL(s) Quick Code Item Proposal Proposed by Vote For/Against Management ELECTION OF DIRECTOR: JENNE K. BRITELL, PH.D. Management For For ELECTION OF DIRECTOR: VICKY B. GREGG Management For For ELECTION OF DIRECTOR: JEFFREY M. LEIDEN, M.D., PH.D. Management For For ELECTION OF DIRECTOR: TIMOTHY L. MAIN Management For For ELECTION OF DIRECTOR: TIMOTHY M. RING Management For For ELECTION OF DIRECTOR: DANIEL C. STANZIONE, PH.D. Management For For ELECTION OF DIRECTOR: GAIL R. WILENSKY, PH.D. Management For For ELECTION OF DIRECTOR: JOHN B. ZIEGLER Management For For 2. AN ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION Management For For 3. RATIFICATION OF THE APPOINTMENT OF OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2015 Management For For 4. APPROVAL OF AMENDMENTS TO THE AMENDED AND RESTATED EMPLOYEE LONG-TERM INCENTIVE PLAN Management For For 5. STOCKHOLDER PROPOSAL REGARDING STOCKHOLDERS ACTING BY WRITTEN CONSENT IN LIEU OF A MEETING Shareholder Against For FIRSTENERGY CORP. Security Meeting Type Annual Ticker Symbol FE Meeting Date 19-May-2015 ISIN US3379321074 Agenda 934160348 - Management Record Date 20-Mar-2015 Holding Recon Date 20-Mar-2015 City / Country / United States Vote Deadline Date 18-May-2015 SEDOL(s) Quick Code Item Proposal Proposed by Vote For/Against Management 1. DIRECTOR Management 1 PAUL T. ADDISON For For 2 MICHAEL J. ANDERSON For For 3 WILLIAM T. COTTLE For For 4 ROBERT B. HEISLER, JR. For For 5 JULIA L. JOHNSON For For 6 CHARLES E. JONES For For 7 TED J. KLEISNER For For 8 DONALD T. MISHEFF For For 9 ERNEST J. NOVAK, JR. For For 10 CHRISTOPHER D. PAPPAS For For 11 LUIS A. REYES For For 12 GEORGE M. SMART For For 13 DR. JERRY SUE THORNTON For For 2. RATIFY THE APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For 3. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION Management For For 4. APPROVE THE FIRSTENERGY CORP. 2 Management For For 5. SHAREHOLDER PROPOSAL: REPORT ON LOBBYING EXPENDITURES Shareholder Against For 6. SHAREHOLDER PROPOSAL: REPORT ON CARBON DIOXIDE GOALS Shareholder Against For 7. SHAREHOLDER PROPOSAL: SIMPLE MAJORITY VOTE Shareholder Against For 8. SHAREHOLDER PROPOSAL: PROXY ACCESS REGULATION (BY-LAW) Shareholder Against For JPMORGAN CHASE & CO. Security 46625H100 Meeting Type Annual Ticker Symbol JPM Meeting Date 19-May-2015 ISIN US46625H1005 Agenda 934169916 - Management Record Date 20-Mar-2015 Holding Recon Date 20-Mar-2015 City / Country / United States Vote Deadline Date 18-May-2015 SEDOL(s) Quick Code Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: LINDA B. BAMMANN Management For For 1B. ELECTION OF DIRECTOR: JAMES A. BELL Management For For 1C. ELECTION OF DIRECTOR: CRANDALL C. BOWLES Management For For 1D. ELECTION OF DIRECTOR: STEPHEN B. BURKE Management For For 1E. ELECTION OF DIRECTOR: JAMES S. CROWN Management For For 1F. ELECTION OF DIRECTOR: JAMES DIMON Management For For 1G. ELECTION OF DIRECTOR: TIMOTHY P. FLYNN Management For For 1H. ELECTION OF DIRECTOR: LABAN P. JACKSON, JR. Management For For 1I. ELECTION OF DIRECTOR: MICHAEL A. NEAL Management For For 1J. ELECTION OF DIRECTOR: LEE R. RAYMOND Management For For 1K. ELECTION OF DIRECTOR: WILLIAM C. WELDON Management For For 2. ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION Management For For 3. RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For 4. APPROVAL OF AMENDMENT TO LONG-TERM INCENTIVE PLAN Management For For 5. INDEPENDENT BOARD CHAIRMAN - REQUIRE AN INDEPENDENT CHAIR Shareholder For Against 6. LOBBYING - REPORT ON POLICIES, PROCEDURES AND EXPENDITURES Shareholder Against For 7. SPECIAL SHAREOWNER MEETINGS - REDUCE OWNERSHIP THRESHOLD FROM 20% TO 10% Shareholder Against For 8. HOW VOTES ARE COUNTED - COUNT VOTES USING ONLY FOR AND AGAINST Shareholder Against For 9. ACCELERATED VESTING PROVISIONS - REPORT NAMES OF SENIOR EXECUTIVES AND VALUE OF EQUITY AWARDS THAT WOULD VEST IF THEY RESIGN TO ENTER GOVERNMENT SERVICE Shareholder Against For CLAWBACK DISCLOSURE POLICY - DISCLOSE WHETHER THE FIRM RECOUPED ANY INCENTIVE COMPENSATION FROM SENIOR EXECUTIVES Shareholder Against For CLIFFS NATURAL RESOURCES INC. Security 18683K101 Meeting Type Annual Ticker Symbol CLF Meeting Date 19-May-2015 ISIN US18683K1016 Agenda 934174549 - Management Record Date 23-Mar-2015 Holding Recon Date 23-Mar-2015 City / Country / United States Vote Deadline Date 18-May-2015 SEDOL(s) Quick Code Item Proposal Proposed by Vote For/Against Management 1A ELECTION OF DIRECTOR: J.T. BALDWIN Management For For 1B ELECTION OF DIRECTOR: R.P. FISHER, JR. Management For For 1C ELECTION OF DIRECTOR: L. GONCALVES Management For For 1D ELECTION OF DIRECTOR: S.M. GREEN Management For For 1E ELECTION OF DIRECTOR: J.A. RUTKOWSKI, JR. Management For For 1F ELECTION OF DIRECTOR: J.S. SAWYER Management For For 1G ELECTION OF DIRECTOR: M.D. SIEGAL Management For For 1H ELECTION OF DIRECTOR: G. STOLIAR Management For For 1I ELECTION OF DIRECTOR: D.C. TAYLOR Management For For 2. APPROVAL, ON AN ADVISORY BASIS, OF OUR NAMED EXECUTIVE OFFICER COMPENSATION Management For For 3. APPROVAL OF CLIFFS 2015 EQUITY & INCENTIVE COMPENSATION PLAN Management For For 4. APPROVAL OF CLIFFS 2 Management For For 5. THE RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF CLIFFS TO SERVE FOR THE 2 Management For For GAP INC. Security Meeting Type Annual Ticker Symbol GPS Meeting Date 19-May-2015 ISIN US3647601083 Agenda 934175197 - Management Record Date 23-Mar-2015 Holding Recon Date 23-Mar-2015 City / Country / United States Vote Deadline Date 18-May-2015 SEDOL(s) Quick Code Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: DOMENICO DE SOLE Management For For 1B. ELECTION OF DIRECTOR: ROBERT J. FISHER Management For For 1C. ELECTION OF DIRECTOR: WILLIAM S. FISHER Management For For 1D. ELECTION OF DIRECTOR: ISABELLA D. GOREN Management For For 1E. ELECTION OF DIRECTOR: BOB L. MARTIN Management For For 1F. ELECTION OF DIRECTOR: JORGE P. MONTOYA Management For For 1G. ELECTION OF DIRECTOR: ARTHUR PECK Management For For 1H. ELECTION OF DIRECTOR: MAYO A. SHATTUCK III Management For For 1I. ELECTION OF DIRECTOR: KATHERINE TSANG Management For For 1J. ELECTION OF DIRECTOR: PADMASREE WARRIOR Management For For 2. RATIFY THE SELECTION OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING ON JANUARY 30, 2016. Management For For 3. APPROVE THE AMENDMENT AND RESTATEMENT OF THE GAP, INC. EXECUTIVE MANAGEMENT INCENTIVE COMPENSATION AWARD PLAN. Management For For 4. HOLD AN ADVISORY VOTE TO APPROVE THE OVERALL COMPENSATION OF THE NAMED EXECUTIVE OFFICERS. Management For For PPL CORPORATION Security 69351T106 Meeting Type Annual Ticker Symbol PPL Meeting Date 20-May-2015 ISIN US69351T1060 Agenda 934174323 - Management Record Date 27-Feb-2015 Holding Recon Date 27-Feb-2015 City / Country / United States Vote Deadline Date 19-May-2015 SEDOL(s) Quick Code Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: RODNEY C. ADKINS Management For For 1B. ELECTION OF DIRECTOR: FREDERICK M. BERNTHAL Management For For 1C. ELECTION OF DIRECTOR: JOHN W. CONWAY Management For For 1D. ELECTION OF DIRECTOR: PHILIP G. COX Management For For 1E. ELECTION OF DIRECTOR: STEVEN G. ELLIOTT Management For For 1F. ELECTION OF DIRECTOR: LOUISE K. GOESER Management For For 1G. ELECTION OF DIRECTOR: STUART E. GRAHAM Management For For 1H. ELECTION OF DIRECTOR: RAJA RAJAMANNAR Management For For 1I. ELECTION OF DIRECTOR: CRAIG A. ROGERSON Management For For 1J. ELECTION OF DIRECTOR: WILLIAM H. SPENCE Management For For 1K. ELECTION OF DIRECTOR: NATICA VON ALTHANN Management For For 1L. ELECTION OF DIRECTOR: KEITH H. WILLIAMSON Management For For 1M. ELECTION OF DIRECTOR: ARMANDO ZAGALO DE LIMA Management For For 2. AMENDMENT OF COMPANY'S ARTICLES OF INCORPORATION TO PERMIT SHAREOWNERS TO CALL SPECIAL MEETINGS Management For For 3. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION Management For For 4. RATIFICATION OF THE APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For 5. SHAREOWNER PROPOSAL - REQUEST FOR POLITICAL SPENDING REPORT Shareholder Against For 6. SHAREOWNER PROPOSAL - PROXY ACCESS Shareholder Against For 7. SHAREOWNER PROPOSAL - INDEPENDENT BOARD CHAIRMAN Shareholder For Against 8. SHAREOWNER PROPOSAL - CLIMATE CHANGE AND GREENHOUSE GAS REDUCTION Shareholder Against For INTEL CORPORATION Security Meeting Type Annual Ticker Symbol INTC Meeting Date 21-May-2015 ISIN US4581401001 Agenda 934160766 - Management Record Date 23-Mar-2015 Holding Recon Date 23-Mar-2015 City / Country / United States Vote Deadline Date 20-May-2015 SEDOL(s) Quick Code Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: CHARLENE BARSHEFSKY Management For For 1B. ELECTION OF DIRECTOR: ANEEL BHUSRI Management For For 1C. ELECTION OF DIRECTOR: ANDY D. BRYANT Management For For 1D. ELECTION OF DIRECTOR: SUSAN L. DECKER Management For For 1E. ELECTION OF DIRECTOR: JOHN J. DONAHOE Management For For 1F. ELECTION OF DIRECTOR: REED E. HUNDT Management For For 1G. ELECTION OF DIRECTOR: BRIAN M. KRZANICH Management For For 1H. ELECTION OF DIRECTOR: JAMES D. PLUMMER Management For For 1I. ELECTION OF DIRECTOR: DAVID S. POTTRUCK Management For For 1J. ELECTION OF DIRECTOR: FRANK D. YEARY Management For For 1K. ELECTION OF DIRECTOR: DAVID B. YOFFIE Management For For 2. RATIFICATION OF SELECTION OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2015 Management For For 3. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION Management For For 4. APPROVAL OF AMENDMENT AND EXTENSION OF THE 2 Management For For 5. APPROVAL OF EXTENSION OF THE 2 Management For For 6. STOCKHOLDER PROPOSAL ENTITLED "HOLY LAND PRINCIPLES" Shareholder Against For 7. STOCKHOLDER PROPOSAL ON WHETHER THE CHAIRMAN OF THE BOARD SHOULD BE AN INDEPENDENT DIRECTOR Shareholder Against For 8. STOCKHOLDER PROPOSAL ON WHETHER TO ADOPT AN ALTERNATIVE VOTE COUNTING STANDARD Shareholder Against For UNUM GROUP Security 91529Y106 Meeting Type Annual Ticker Symbol UNM Meeting Date 21-May-2015 ISIN US91529Y1064 Agenda 934162859 - Management Record Date 26-Mar-2015 Holding Recon Date 26-Mar-2015 City / Country / United States Vote Deadline Date 20-May-2015 SEDOL(s) Quick Code Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: CYNTHIA L. EGAN Management For For 1B. ELECTION OF DIRECTOR: PAMELA H. GODWIN Management For For 1C. ELECTION OF DIRECTOR: TIMOTHY F. KEANEY Management For For 1D. ELECTION OF DIRECTOR: THOMAS KINSER Management For For 1E. ELECTION OF DIRECTOR: GLORIA C. LARSON Management For For 1F. ELECTION OF DIRECTOR: A.S. MACMILLAN, JR. Management For For 1G. ELECTION OF DIRECTOR: RICHARD P. MCKENNEY Management For For 1H. ELECTION OF DIRECTOR: EDWARD J. MUHL Management For For 1I. ELECTION OF DIRECTOR: WILLIAM J. RYAN Management For For 1J. ELECTION OF DIRECTOR: THOMAS R. WATJEN Management For For 2. TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For 3. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2015. Management For For CHEVRON CORPORATION Security Meeting Type Annual Ticker Symbol CVX Meeting Date 27-May-2015 ISIN US1667641005 Agenda 934174575 - Management Record Date 01-Apr-2015 Holding Recon Date 01-Apr-2015 City / Country / United States Vote Deadline Date 26-May-2015 SEDOL(s) Quick Code Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: A.B. CUMMINGS JR. Management For For 1B. ELECTION OF DIRECTOR: L.F. DEILY Management For For 1C. ELECTION OF DIRECTOR: R.E. DENHAM Management For For 1D. ELECTION OF DIRECTOR: A.P. GAST Management For For 1E. ELECTION OF DIRECTOR: E. HERNANDEZ JR. Management For For 1F. ELECTION OF DIRECTOR: J.M. HUNTSMAN JR. Management For For 1G. ELECTION OF DIRECTOR: C.W. MOORMAN Management For For 1H. ELECTION OF DIRECTOR: J.G. STUMPF Management For For 1I. ELECTION OF DIRECTOR: R.D. SUGAR Management For For 1J. ELECTION OF DIRECTOR: I.G. THULIN Management For For 1K. ELECTION OF DIRECTOR: C. WARE Management For For 1L. ELECTION OF DIRECTOR: J.S. WATSON Management For For 2. RATIFICATION OF APPOINTMENT OF PWC AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For 3. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION Management For For 4. DISCLOSE CHARITABLE CONTRIBUTIONS OF $5, Shareholder Against For 5. REPORT ON LOBBYING Shareholder Against For 6. CEASE USING CORPORATE FUNDS FOR POLITICAL PURPOSES Shareholder Against For 7. ADOPT DIVIDEND POLICY Shareholder Against For 8. ADOPT TARGETS TO REDUCE GHG EMISSIONS Shareholder Against For 9. REPORT ON SHALE ENERGY OPERATIONS Shareholder Against For ADOPT PROXY ACCESS BYLAW Shareholder Against For ADOPT POLICY FOR INDEPENDENT CHAIRMAN Shareholder For Against RECOMMEND INDEPENDENT DIRECTOR WITH ENVIRONMENTAL EXPERTISE Shareholder Against For SET SPECIAL MEETINGS THRESHOLD AT 10% Shareholder Against For DEVON ENERGY CORPORATION Security 25179M103 Meeting Type Annual Ticker Symbol DVN Meeting Date 03-Jun-2015 ISIN US25179M1036 Agenda 934194313 - Management Record Date 06-Apr-2015 Holding Recon Date 06-Apr-2015 City / Country / United States Vote Deadline Date 02-Jun-2015 SEDOL(s) Quick Code Item Proposal Proposed by Vote For/Against Management 1. DIRECTOR Management 1 BARBARA M. BAUMANN For For 2 JOHN E. BETHANCOURT For For 3 ROBERT H. HENRY For For 4 MICHAEL M. KANOVSKY For For 5 ROBERT A. MOSBACHER, JR For For 6 J. LARRY NICHOLS For For 7 DUANE C. RADTKE For For 8 MARY P. RICCIARDELLO For For 9 JOHN RICHELS For For 2. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management For For 3. RATIFY THE APPOINTMENT OF THE COMPANY'S INDEPENDENT AUDITORS FOR 2015. Management For For 4. ADOPTION OF THE DEVON ENERGY CORPORATION 2015 LONG-TERM INCENTIVE PLAN. Management For For 5. ADOPTION OF PROXY ACCESS BYLAW. Shareholder Against For 6. REPORT ON LOBBYING ACTIVITIES RELATED TO ENERGY POLICY AND CLIMATE CHANGE. Shareholder Against For 7. REPORT DISCLOSING LOBBYING POLICY AND ACTIVITY. Shareholder Against For 8. REPORT ON PLANS TO ADDRESS CLIMATE CHANGE. Shareholder Against For NEW YORK COMMUNITY BANCORP, INC. Security Meeting Type Annual Ticker Symbol NYCB Meeting Date 03-Jun-2015 ISIN US6494451031 Agenda 934196266 - Management Record Date 08-Apr-2015 Holding Recon Date 08-Apr-2015 City / Country / United States Vote Deadline Date 02-Jun-2015 SEDOL(s) Quick Code Item Proposal Proposed by Vote For/Against Management 1A. ELECTION OF DIRECTOR: MAUREEN E. CLANCY Management For For 1B. ELECTION OF DIRECTOR: HANIF "WALLY" DAHYA Management For For 1C. ELECTION OF DIRECTOR: JOSEPH R. FICALORA Management For For 1D. ELECTION OF DIRECTOR: JAMES J. O'DONOVAN Management For For 2. THE RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF NEW YORK COMMUNITY BANCORP, INC. FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. Management For For 3. A SHAREHOLDER PROPOSAL, AS DESCRIBED IN THE PROXY STATEMENT, IF PROPERLY PRESENTED AT THE ANNUAL MEETING. Shareholder Against For OFFICE DEPOT, INC. Security Meeting Type Annual Ticker Symbol ODP Meeting Date 19-Jun-2015 ISIN US6762201068 Agenda 934232656 - Management Record Date 29-Apr-2015 Holding Recon Date 29-Apr-2015 City / Country / United States Vote Deadline Date 18-Jun-2015 SEDOL(s) Quick Code Item Proposal Proposed by Vote For/Against Management 1. PROPOSAL TO ADOPT THE AGREEMENT AND PLAN OF MERGER, DATED AS OF FEBRUARY 4, 2015, BY AND AMONG OFFICE DEPOT, INC., STAPLES, INC. AND STAPLES AMS, INC., PURSUANT TO WHICH, UPON THE TERMS AND SUBJECT TO THE CONDITIONS SET FORTH THEREIN, STAPLES AMS, INC. WILL MERGE WITH AND INTO OFFICE DEPOT, INC., WITH OFFICE DEPOT, INC. SURVIVING THE MERGER AS A WHOLLY OWNED SUBSIDIARY OF STAPLES, INC. Management For For 2. PROPOSAL TO APPROVE ON AN ADVISORY (NON-BINDING) BASIS THE COMPENSATION THAT MAY BE PAID OR BECOME PAYABLE TO OFFICE DEPOT, INC.'S NAMED EXECUTIVE OFFICERS THAT IS BASED ON OR OTHERWISE RELATES TO THE MERGER. Management For For 3. PROPOSAL TO APPROVE THE ADJOURNMENT OF THE ANNUAL MEETING, IF NECESSARY OR APPROPRIATE, TO SOLICIT ADDITIONAL PROXIES IF THERE ARE NOT SUFFICIENT VOTES TO ADOPT THE MERGER AGREEMENT. Management For For 4A. ELECTION OF DIRECTOR: ROLAND C. SMITH Management For For 4B. ELECTION OF DIRECTOR: WARREN F. BRYANT Management For For 4C. ELECTION OF DIRECTOR: RAKESH GANGWAL Management For For 4D. ELECTION OF DIRECTOR: CYNTHIA T. JAMISON Management For For 4E. ELECTION OF DIRECTOR: V. JAMES MARINO Management For For 4F. ELECTION OF DIRECTOR: MICHAEL J. MASSEY Management For For 4G. ELECTION OF DIRECTOR: FRANCESCA RUIZ DE LUZURIAGA Management For For 4H. ELECTION OF DIRECTOR: DAVID M. SZYMANSKI Management For For 4I. ELECTION OF DIRECTOR: NIGEL TRAVIS Management For For 4J. ELECTION OF DIRECTOR: JOSEPH VASSALLUZZO Management For For 5. PROPOSAL TO APPROVE THE 2015 LONG- TERM INCENTIVE PLAN. Management For For 6. PROPOSAL TO APPROVE THE OFFICE DEPOT CORPORATE ANNUAL BONUS PLAN. Management For For 7. PROPOSAL TO RATIFY THE APPOINTMENT BY OFFICE DEPOT, INC.'S AUDIT COMMITTEE OF DELOITTE & TOUCHE LLP AS OFFICE DEPOT'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE CURRENT YEAR. Management For For 8. PROPOSAL TO APPROVE ON AN ADVISORY (NON-BINDING) BASIS THE COMPENSATION OF OFFICE DEPOT, INC.'S NAMED EXECUTIVE OFFICERS. Management For For BLACKBERRY LIMITED Security 09228F103 Meeting Type Annual and Special Meeting Ticker Symbol BBRY Meeting Date 23-Jun-2015 ISIN CA09228F1036 Agenda 934232808 - Management Record Date 06-May-2015 Holding Recon Date 06-May-2015 City / Country / Canada Vote Deadline Date 18-Jun-2015 SEDOL(s) Quick Code Item Proposal Proposed by Vote For/Against Management 01 DIRECTOR Management 1 JOHN CHEN For For 2 MICHAEL A. DANIELS For For 3 TIMOTHY DATTELS For For 4 RICHARD LYNCH For For 5 BARBARA STYMIEST For For 6 PREM WATSA For For 02 RESOLUTION APPROVING THE RE- APPOINTMENT OF ERNST & YOUNG LLP AS AUDITORS OF THE COMPANY AND AUTHORIZING THE BOARD OF DIRECTORS TO FIX THE AUDITORS' REMUNERATION. Management For For 03 RESOLUTION ADOPTING THE EMPLOYEE SHARE PURCHASE PLAN OF THE COMPANY AS DISCLOSED IN THE MANAGEMENT INFORMATION CIRCULAR FOR THE MEETING. Management For For 04 RESOLUTION APPROVING AN AMENDMENT TO THE COMPANY'S EQUITY INCENTIVE PLAN, RELATING TO AN INCREASE IN THE NUMBER OF COMMON SHARES ISSUABLE THEREUNDER AS DISCLOSED IN THE MANAGEMENT INFORMATION CIRCULAR FOR THE MEETING. Management For For 05 NON-BINDING ADVISORY RESOLUTION THAT THE SHAREHOLDERS ACCEPT THE COMPANY'S APPROACH TO EXECUTIVE COMPENSATION AS DISCLOSED IN THE MANAGEMENT INFORMATION CIRCULAR FOR THE MEETING. Management For For SONY CORPORATION Security Meeting Type Annual Ticker Symbol SNE Meeting Date 23-Jun-2015 ISIN US8356993076 Agenda 934234155 - Management Record Date 30-Mar-2015 Holding Recon Date 30-Mar-2015 City / Country / United States Vote Deadline Date 16-Jun-2015 SEDOL(s) Quick Code Item Proposal Proposed by Vote For/Against Management 1. TO AMEND A PART OF THE ARTICLES OF INCORPORATION. Management For For 2. DIRECTOR Management 1 KAZUO HIRAI For For 2 KENICHIRO YOSHIDA For For 3 KANEMITSU ANRAKU For For 4 OSAMU NAGAYAMA For For 5 TAKAAKI NIMURA For For 6 EIKOH HARADA For For 7 JOICHI ITO For For 8 TIM SCHAAFF For For 9 KAZUO MATSUNAGA For For 10 KOICHI MIYATA For For 11 JOHN V. ROOS For For 12 ERIKO SAKURAI For For 3. TO ISSUE STOCK ACQUISITION RIGHTS FOR THE PURPOSE OF GRANTING STOCK OPTIONS. Management For For
